Case: 3:19-cv-00036-CVG-RM Document #: 1-4 Filed: 05/22/19 Page 1 of 41




  I{OTICE OF REMOVAT


    EXHIBIT A
                  Part 4 of 5
Case: 3:19-cv-00036-CVG-RM Document #: 1-4 Filed: 05/22/19 Page 2 of 41



Complaint
Helman, et al. v. Marriott Internalional, et       al.                                         Page   2l of 60

        7l'.     Oh November lr9n,20,l [,, .Mârriott Internátionâl formally spun,ofT the, Marriott

Vacations Worldw,ide entilies"âs a,ssparåt€ly:tradcd'public company NY,SE¡ VAC),, Maniott

Inte:rnational :gave.,this'neïv,sompany licensing agrepmenis al[owing it and its, su'bsidíaries to        us.g,

the "Marriott" and "Ritz-Carlton" brand and uade names, trademarks, and service marks subject

to strict restrictions, Because     Maniqtt International owns these trad.enaine.$,,all ol fnost aspecß of
Marriott Vacations Worldwide's business are controlled by Maniott International. tvlarríott
lnternational's approval was either rçquired, or as a practical matter necessary, for most major

decisions by Maniott Vacation Worldwide, including the merger of the RCDC with the MVC that

is the subject of this Complaint. Mar¡iott Vacations Worldwide regularty reported to Maniott

International on the status of the RCDC.MVC merger, and worked together to increase sales of

MVC points through cross marketing and referrats from Marriott International's "Maniott
Rewardsr',loyalQ prograrn. ,lh,additíon-, Marriott'Inier¡ational subsidiaries play,ed major,roles;in

the operation   of,Rib-earlton Dlcstinatisn elqb-sr,încludingthe Rit¿-Carlton Creat Bay¡
       72.       ,Fqrquant   to   thg, Libep,qe Agre.ernerrt:,between,   Marriott lnternational and Marriott

Vacatìons W-or.ld,wide Corporati'on executed,as:part of the,spi4'off;,M4niott Vacations. Wo-rldwide

was to pay Marriott International $50       million annually, pl;ls2o/o of annual sales (including of MVC
points), for the right to use the Marriott and Ritz-Carlton tradenames and marks.

        73.      In the months following. the spin-off, under the direction of Marriott Vacations
liVorldwide Chief Oper-ating Officer,and. Execufive Vice President Lee Cunningham and Chiçf

Executive Officer Stephen Weisz, the MVW Defendants began the.work needed to carry out

Maniott Intemationals' plan to radicall! re-engineer the RCDC               *   with the support, assistance,

and oversight of Maniott lntemational. The goal was to increase the,revenue and profits o,f both

the MVW and the, MII Defendants. In, a nut3hell, the plan was to merge tt¡e RCDC and lvfVC,

product lines and'use theufhalo effectl' of the storied Ritz-Carlton brand and the ,prospect of'acoess

to the luxury.Ritz-Garlton Destination Club pr.operties to sçll rnore MVC poins a[higher priees.,
Case: 3:19-cv-00036-CVG-RM Document #: 1-4 Filed: 05/22/19 Page 3 of 41


 Comp-laint
 Helman,,et'al,   u.   Møtriott'lnternatîonal; et al,                                         page 22 of 60

        74,       Cunníngham wore mâny hâts for. the Mâriott'Vaeations' Worfdwitle,entitie,sr

'essentiälly' alter egos, including leading Lioh :& Crown, RC Developnnent,, and,Coþalt, gfte.n
 signing in a general role fsr RCDC.

        75.. ,stephanie Sobeck,          an RCDC exeeutive     c itieal to the scheme alleged here; simiiarly
 wor€ Othei hats, ¡uch, as lêading the Ritz-Carlto n,Management, Csmpany;

        76.       In or about late 201    l,   a group of senior   Maniott Vacations Worldwide executives
on,â cornmittee called $,e Corporate Grpurthl'Co¡¡mittee'was presented with a specific,strategic

plan to accornplish        ,the,   ¡¡60*". The torporate Crowth Comminee instructed MVC's. Law
,Departrnentto.anal¡,'ze'the,legal risks involved in merging the two clubs,.With,advice from,¿ large

and very sophisii.cate{: legal divìsíon; the ,Ma-rriott Defbndantsr knéw thè RCDC.MVC,rnerger

mìghi bring litigution but decided to proeeed with ,tt¡e merger ânyway. lhsse conclusions arg

summarized in a December 201           I report.
        77.       In its first Annual Report filed following the spin-oft dated March Zl,              Z,Ol2,
Marrion Vacations ìff ortdwide revealed:

        [W]e lraüe signifìcantly scaled back our .devgtopment of Luxury segrnent, vacation
        orvnership produc.ç, flcdo nothave any luxury segment projects under construbtion nor
       do we       ghy current plans 'for new luxury devefopment. While we will,continue to s.e1
               hav,e
       existing Lurury segment vacation: ownership products, we a'lso expect to evaluate,
       opportunities for bulk sales of finished inventory and disposition of undeveloped land.

        78.       [n its ahnual report the next year, Marriott Vacations Worldwide repeated similar

language and then noted:

       During !Ql2:we placed inventory from one of our Luxury properties into rhe,
                                                                                      [Maniott
       Vacation Club] program, and we intend to place most of our rernaining,I-uxury,inventorJ
       into the fManiott Vacation Club] program. lVe have repositioned our Luxury.sales centers
       to sellthe [Marriott Vacation Club] poinu product.


       7'9, ln May 2012, ,recsgnizing the legal risks but proceeding anyw€y, Maniott
Vacations lVorldwide's Corporate Growth Committee approved the proposed RCDC-lvfVC

rnerger. This plan included (a) closing            all RCDC   sales centers,   with some to become MVC
timeshare sales ofüces; (b) transferring unsold RCDC fractionals to the NATO land trust so that
Case: 3:19-cv-00036-CVG-RM Document #: 1-4 Filed: 05/22/19 Page 4 of 41



Complaint
Hëlman,, eî:øi;'p; MarrÍolt Internatíonal,      et'al,                                       Pagé   2i   of 60

,MVC, points mE-rnbe{s. çoufd accqgs the, unspld',inventoq¡z at the,,y-ariousi R0DÇ'properties;'and.'(c}

                                                 oyv.ners assgoiation to pe¡panent,ly,merge'[he, two
;p.ursuing formal affiliatio¡s:'w,ith sag-h,ReD0
,clubs,   allolvi¡g fìrrlher,,trs6i¡g ofMVC points for non-MVC-ow-ned RCDç fractional units. The
plan acknowledged that the level of MVC p'oints needed to exchange into an RCDC must be set

low e¡ough that the åverage MVC points user could gain âccess. Marriott lnternational ratified

these decisions and reaped huge.rewards to the detriment of Plaintiffs and the proposed Class,

           80.       Under this new'business, model, Maniott Vacations Worldwide and Marriott

lnternational leVeraged the allure of access to luxury RCBC properties with the storied Ritz-

Carlton    b-rand.   to sell more and higher-priced MVC points. Indeed, beginning in july 201I and
-continuingto,'tlrê present, MVC sales presentations and promotionai'rnâterial,haveproriiinently:

.featured access tb,,RiÞ.Gartrton, Destinatl'on'Club, properties., Thatr,MamÍott Vacations 'Iüorldrvitle.

;aband,oned ,plans,to e.xpa¡d,'thp networ'þ     of RCDC properties did not pose a problem      ts"r thìs,,new'

business model. Nor.did        it maúer that only some RCDC invento¡y is aciually available to MVC
fnembÊ-ru; Thc mere        posçibiliþ of   .access iF" enoggh rio   sell mBre MVC points at higher price-s.

Experts in the industry refer to this as the "halo effect." This phenomenon drove profîts for the

Marriotl Defendants.

           H.        îheMarriottDefendantsEncouhtailVlassíve,Opposition               AfterAnnouncing
                     the Merger

           81.       'The first public annquncement of the Maniott Defendants' intention to merge the
Marriott Vacation Club with the Ritz-Carlton Destination Club came on July 17, 2012, when

Eveleen Babich,, posing ås a 'oGeneral Manager" of Cobalt" disctosed one aspect of the RCDC-

MVC merger to all RCDC fractional owners. In fact" Babich did not write or even see the letter; it

came from MVW's executives on the Corporate Crowth Committee. They described the ability                    of
RCDC owners to one or more of the RCDC weeks for MVC points that they coutd use to access

MVC properties:

          Based on thp, Ritz-Carllon. Destination CIub member feedback, additional benefits and
          experiences will be available through a new affiliation with Maniott Vacation Club
          Destinations . . . Añiliation will extend to you the opportuníty to deposit your Reserved
Case: 3:19-cv-00036-CVG-RM Document #: 1-4 Filed: 05/22/19 Page 5 of 41



r0omplain!
Helman, et al, v. Marríotl International, et      al.                                           Page 24     of 60

         Alloca.iion     ,o[ ån iânrlual b¿sir Onceyou       deposit, the foilôwingwrÍli.rbe,available for
         rlou¡ . . , Seeure any of the,s,tr .utilfldwide Maniott Vacation Glub,Resgrls., ,,,, ,

(Emphasis added.) In faat, discovery in the related cases clearly shows that this merger was not

initiated in response to "member feedback." Rather, the Marriott Defendants' express purpose was

:t6.profit,a1the ex.pense of'Piaintiß. inçmbers of the proposed Ctass, and other RCDÇ,orv¡ers,

          82,        This letter.was misleading in several other respects. The Babich lefter was on Ritz-

Carlton Destination Club lenerhead, as if thatwere an entity independent of Maniott and bore,her

isignâh:ire as,gÊnefå|, manager     of Defendant Cobalh the    suppo,sedty ìr:¡{epe,ttl'enf:.c.o-¡-rpany   v,e-qte-d

,with,discretion under thÊ governing docurnçnts orer,the exchange,,piçg¡am tþrgggh.which RCDC

ownêrs'could aecess other:RCDC prgpçrlies" ln facf Babich wâs.nof a 'þne¡al, managerl" and

Cobalt had no ex¡stence índependent of Maniott Vacations Worldwide; all of Cobalt's ofücers

wçrÊ.   Maniott Vasations rWorldwide executives, and it had no s¡nployee$ oioflices.of its,oi¡n In
sho*, Cobalt is and was the alter ego and tool of Maniott Vacations Worldwide. fhe same is true

on information and belief of the other Marrìott Vacations \¡t'orldwide subsidiaries excepr MORI,

         83.         Moreover, the letter did not disclose that the 400,000-plus Marriott,Vacation Çlub

tnBm'be¡s would'be able to access to the exclusive RCDC private resídence elub,s, Babìgh gssured

owners nothing about their private residence club would change even though she and other senior

Mar,riot¡'executives knew that would not be the,case. Fugher, thÊ lstter did notidisclose that the

Ma*iott befend¡nts would,transfer unsold and             foreclosed RCDC inventory to, the        NATO land
trust for,use by lvfVÆ rnembers..

         84.         tsabichrs [uly 17;20¡,2, l'ètter is typical s,f the many related communications that

f:ol.lowed, For example, jçst, a, month late¡        in a¡¡other,mæs mailing intended to slow down                a

groundswell of opposition, Marrion Vacations Worldwide COO Cunninghårn repeated the false

assurance that "nothing has changed or        will   change as a result of the announcement." Discovery

in the related cases proves the Maniott Defendants knew thât statement was false. lndeed, the Ritz-

Carlton Destïnatisn Club has been fundamentally transformed as:a iésult of the rnerger, Among

otþer things,   ïl   is no longer an exclusive private residence elub akin to a second home, An influx
Case: 3:19-cv-00036-CVG-RM Document #: 1-4 Filed: 05/22/19 Page 6 of 41



Complaint
Helman, et al. v. Maniott International, et     al.                                             Page 25 of 60

of tvlVC members enjoy a right of transient occupancy. Resale vatues,for'RCDC fractionals have

collapsed as a result of the merger and the Maniott Defendants' related miscsnduct.

        85.     The July l7   ,zll}letter   also informed the RCDC owners that they were losing two

clubs.*   the Ritz.Carlton Abaao and:the Riu-Carlton,Kþpalus,*;but,csncealld frorn the owners

that the loss resulted from the RCDC re-engineering plans approved by the Marrion Defend¡nts

'i_0,:M.ay€O1'2;,Th.e,,lo..s5ofoption-s w-Íth,in,the:.RCD€,4ewcrk,hrd   a two-fold benefit for the Marribtt

Defe¡dants,.   Fi   ,,the Marriott Defendants, ¡,pved:cogts ,bry Shçdding       e-x.p.e,nsps   a¡sociated with

maintaining luxury properties to the standard required by the Marriott International licensing

agreement. Secônd, as options to trade weeks within the RCDC syst€m dWindled (soon other

R.CDC properties would be lost too), there was a greater chance that RCDC owners, when faced

with dwindling options, would trade,RCDC weeks for MVC points and thereby increase RCDC

inventory for the Marriott Vacation Club.

        86.     Within the next month or so, the boards'of'the associations in Aspen Highlands,

Båshelor Gutch, and, St. Thom¿s sent letters expresSing,their iontlem about this merger.              A   letter,

dated,August 3,201.2., from:ithe Assoeiation in ,St' Thomas stated;fte.following:to. Plaintiffs and.

the proposed Class:'

                Let us Ake this opporturrity to assure y,ou rhÊt your Boards of Directors are not
        taking this "evolution" notice lightly from the RCDC Parties. We are currently evaluating
        the systemic changes they have communicated ín their letterto see how it will affect our
        club and, togethe¡ with,all of the other remainlng RCDC Club;Associations, assessing the,
        impact on the entire RCDC system.
                Vy'e have been in frequent communications with each other and the Presidents of
        the oiher RCDC Clubs since this announcpment Our general. but preliminary consensus
        regarding the "evolution" of the RCDC brand as described in Eveleen Babich's letter of
             it
        July 7th is, ihat'úe are concerned that th,is may not be an enhancement toôuf Meihbership
        Interests. lVe all, as mçmbers, invested in the Ritz-Carlton brandl
                Please rest assured that your Board will hold the RCDC Parties accoüntable to
        preserve, maintain and continually enhance the Ritz-Carlton Destination Club product they
        developed and sold to,all ,of us,

        87,     In August 2012, an internal email to Marriott Vacations Worldwide executives
described the negative follow-up to a Marriott webinar about the proposed afTìliation. Jacqueline
    Case: 3:19-cv-00036-CVG-RM Document #: 1-4 Filed: 05/22/19 Page 7 of 41


eornplaiiit
.,He\ryW,   ,et' a.1,   v,iMqmíoit Iniernaltionail; et aL                                             ,p¿ge 26 of 60

AdenGrob, Senior Manager of Public Relations for RCDC, was monitoring social media and

quoted ¿rseveral Facebook convers¿tions from the Members'privategroups.'! In this email, which

was fsnvarded to Cunningham, she wrote: "The two most vocal grouplsl continue to be St.

fiomas,ând:AspéUwhich is where thefeeds bêlowtoi¡iê frónr after&e cal.l-yesterday,"The ema'i,[

excerpts., for example, a St. Thomas owRer stating that,they "know (and owning both MVCIö and

R0ii¡,thatyoúrafe,riot comparing apples to ap¡les with,these rrmo,-t)¡pesof ,,$,æks.'rr ¡¡¡6ifiçq,ry¡otêì
-1!súch..incr€dïb[]le
                            spin ! Really, such Bs,,(pêrdCIri my. 'Frençh),i!'an{ ano.thor, -"It also, loolcs lilre we

are going to have a much harder time using week for week exchanges due to partial week point

u$ersr Ouruniqs are also          go,ing    have g latTfigre'weaq     & tça¡'t
        88.             On August 28,2012, CEO and President of Marriott Vacafions Worldwide Steve

Weisz and Lee Cunningham (identified in his'Ritz-Carlton Club role) held a conference calt for

.Rie.Êailton Mgmbers, Weisz touted his ongoilig cûritmitmerit ro the Ri¿-Carhon luxury.brand

post-spin    off from Marriott Internation4t. Cunni:ngham admitted that Babich had been wrong to
say nothing had changed but says that other than the removal of two clubs from the.system, nothing

:e!ie âhout the Original mernber5hip:'bènefit!',hadiin,,fac[ changed- He also rnisleadingly answF¡e'd.

the, guestion      of how the merger would address, the val,ue'of                the jR..CDCl fractlonal intergsts by-

.calculating the inumber of MVC:.Foine. that wûuld              ,bg   rgquired Ío reserîe sev,eral wçekj år Aspen

,and St. Thomas-Elossing over the fac[tha[.rnÕs,t MV.C pqints users would not bestirying for such

long periods,,requiring lower costs of entry. On August 30,?012, the same entities issued a set                    of
frequently asked questions addressing the proposed afTliation that essentially cribs from

Cunningham's August 28, 2012, remarks.

        89.             On December 3, 20 12, an attorney retained by the Association, James M. Derr,
F.sq., delivered to the fvry\Ai Defendants a "cease and desist" letter, stating, affiong other points:

                It has come to the [Association]'s attention that Marriott Vacations Worldwide
        Corporation ('!N{VIW"), through its'Mar¡io6 V¿cations Worldwide program [i.e., MVCJ,
        has begun, or is in the process of begínning to plamote, the use of the Residence lnterests
        at thc zutz-Carlton Club, St. Thomas to Marriott Vacation Club members who are non-

ó
 Ir,n¡CI is an acron¡rm for Marriott Vacation e lub International, which is one of the many names by
which MORI does business.
Case: 3:19-cv-00036-CVG-RM Document #: 1-4 Filed: 05/22/19 Page 8 of 41



Complaint
Helman, et al. v. Marriolt tnternational, et al,                                            Page 27 of 60

        deeded members of Marriott Vacation Club's timeshare/points/exchanga system and are
        not alsò,,mdmbers. bf 'ths, Ri'tz,Carlton Dêstination ,ehbi. ,lt .has slso, corne io ,fte
         [Association]'s attention that The RiE-Carlton Management Company; LLC, an affiliate
        of,MVlW,and tlre manager of the COA (the'¡COA Managçr'ì;:RC',F{otels wtrg¡n Islands),,
        lrtc,, RC, S0 Thomas, I"LC and The RiaiCarltilrl Deieloprneht"Compar¡y, which presentli'
        oW¡¡ unsold and.returnçd Res.Ídence Interests ai the [Assoeiatïon[ q¡€.aciive and willing
        participants in and benefîciaries of suoh promotion and resulting use. Further, we believe
        thatþart:ofrthe'plan of ¿âch öf these entities involves the convOyariêê öt,thèse Residence
        lnterçg'ts to an entiry wp, be-libve:js,.know¡,9s, Thç Màrr,irq$, TruSt:,('{rusÐ, wnich will
        r¡ltimatory hold title to the Residence Inter¡e-Ét$and will,-exert ultimate contrgl andd'irêction.
        over their use in the Marriott Vacation Club program. . . .
                 Thp [,tssociati,on],demand,s. that MVW, the,HCI-.{ Mgn-ager.'the,'Pro.gfgttr:msnsgei.
        and   their respecfive afiiliates anil each of the entities you represent immediately cease and
        desist from promoting the use of the Residence Interests at the'[,{ssociation] to the MVC
        Members and :permanenify'r-effin, from írnplementing: anf ,sqgh ,prog¡am. at the Riþ
        Carlton Club, St. Thomas.
                 In addition to violating the Declaration, ,any practice of allowing the use of the
        Residence trnterests by MVC-"[ùternber.s may congtìiute, among oihef rhingsrjonÊ,gr mgrç.
        breaches of the fiduciary duties of the COA Manager to the.Association under the COA
        Management Agreement as a result of selldealing among the COA Manager, and the
        varisus Ritz-€arlton and Mar¡iott:entities,and,thiìr¡espective affilîates to tlre dêtrÍment,of
        the [Association] and its members.

        90.     The Cease and Desist letter cited the Club Declaration, Article XI, section I l.l

(quoted supra)prohibiting commercial use of the fractionals, including "a pattern of rental activity

or other occupancy by a Member that the Mernbers Association, in its reasonable discretion, could

ûsrtclude constitutes a cornmercial enterpr¡se or.practice," asrveil as'Article V., section 5,5, which

provided,that: 'rln no,event . . , shall a mernber convey.' oreneurnber   less, th'an s Rêsidence ,lnterest:

, . " , attgmpt to subdivide a Resider¡pe Interest into lesser interests,,or merge togefherr.nore thqn

one Residence Interest." Derr ended the letter by stating:

        I look fonryad to,receiving.your colle'cti,ve,wiitten conffmation by Dçgember 5,2012 that
        each of MVW, the COA Manager, the Project Manager, the Marriott licensor entìty and
       theif respective affiliates w,ill immediately cease'and désist f,rom promoting the use of.the
       Residence lnterests to MVC Members and pe¡r.naqently refrain from implementing any
       such progmm at fhe Ritz.Carlton Destination Club, St. Thomas. ln the absence of such
       w¡itten confirmation by such date, the COA will have no .choice but to pursue claims
       regarding the circumstances described in this letter"
 Case: 3:19-cv-00036-CVG-RM Document #: 1-4 Filed: 05/22/19 Page 9 of 41


Complaint
Helman, et al. v. Marriott International, et   al.                                       page 28 of 60

         9'1.    The Maniott Defendants averted the ,threatened, new lpwsqit by,,        iii gaify   2g¡'3,

promising to putthe issue:of the RCDC-MVC rnergertg a'votg:of owners at each RCDC property.

.I-ee Cunningham mernorialized this promise in,a,,mass,emâïl to       all RCDC oqers on May             14,

2At'3,

         t.      The,lVfa¡riott Defendants Resort to Trickery to Oyercome theMomber
                 O p position and ExplicitlProhihifions-in' the Govern in g Docu ments


         92.,    On December I   l,   2012, owrl€rs,dt,,Bacheloc Gutch and Asp¡n Highland properties

fîled a lawsuit in federal court in Minnesota (Case No. I2-CV-03093-DSD-JJK) against Marrion

Vacations Wà¿¿wide, MO-,RL RC FÏotel Co.,. RC Manqggmenf RC Development and others,

based in part on Marriott's "intention   to'afÏiliate'the formerly exclusive RCDCs with the Marriott
Vacation Clubs. . . ." As a result of that lawsuit and cesse and desist letters sent by counsel for the

S-r Thornas,, Aspen Flighlands, and Bachelor      6ulch associations, tlie Marriott Defendants were
fully aware of the vehement opposition to their plans to leverage the Riu-Carlton "halo effect" to
sell MVC points and that this.opposition rhreatened their merger ptans.

         9¡.     Top executivcs of the Marriofl Defendants, inctuding,Cunningham and W-eisz,
decided at a Strategic Council rneeting ín January 2013 that they,neede,d an aggressive, club-by.-

club stfategy to win the votes needed fo¡' their mergec. Thçy a¡greed that .lvJaniott Vacations

Worldwide would undertake an aggressive campaign, using        an outs.ide   communication fin¡, aimed

åt eãch RCDC property to give them the best chance. M¿niott Vacations Worldwide hired
marketing and other public relations and survey experts to hglp them "sell" the merger.

         94'     For exa¡¡ple, the company 'commissioned ÀPCO, a natiûnal firm based in
Washinglon, D.C., to conduct a professionally designed and executed sysiem-wide survey in the

summer of 2013 (the *APCO Surveyt'¡, But this backfired, Almost 800 RCDC owners responded,

'and the results were not equivocal; Owners nearly unanimously,oppoled the MVC merger and
vehemently so.

         95.    Ptaintiffs and the proposed Class were no exception- Out of the 79J              surve-y

respondents,323 were St. Thomas owners, The¡r were,expresslyvocal about opposing any such

affiliation, with their frustration building on each of the Marriott Defendant's prior bad acts.
Case: 3:19-cv-00036-CVG-RM Document #: 1-4 Filed: 05/22/19 Page 10 of 41



Complaint
Helman, el.al,             v,,ùIàfrîqtt'Iìlernqtllndl,,;et.,g1.,,                                          Page 29.   q¡ó6,

            96.            Meanwhile, Bachelor Gulch exited the RCDC system (and lost the Ritz-Carlton

"flag") after its owners voted to reject the RCDC-MVC merger and not renew, its management
c'ontracts. Op,position to the merger there wæ'.so veherrlsnt thaf owners preferred the costly losS                     of
fhe Rlø-Carlton náme taüíe'i tlisn Sriffe'i the consequences of, the'rnergei, inter¡al Marriott,
correspondence obtained in the related litigation reveals that senior Marriott Defendants executives

became concerned.they,would lose,othervofEs as'we,ll..,Faced with thÍs hsrsh reality, the Marriott

Def,endants surreptiiiously'breached, tho :promìser made.by eunningharn' tllat.eaoh: RÇD€ ,elub

wo   u   ld be   a,l   loryed, :to vg.!e, on the.   pro., Þoped .me-   rgÊr.   i




            9:1,           Ihll\spen Highlands, San Fiancisc-s;and'Taþoe,'theManiottrÐefendants quietly
delayed and substituted a highly misleading survey for the promised vote, then hoodwinked the

association boards at those clubs andi on information and belief; ât St. Thomas into consent¡ng to

the merger, ss more fi,rlly alleged below. Indeed, the St. Thomas board signed a joinder to and

acknowledgryent of the afüliation immediately after the vote.

            J,             Tie Marriott Defendants llide                  a Key Agreement   from the Various Boards


            98.            Iühen Flaintiffs, members of the proposed Class, and others purchased their RCDC

fractionals, they were given a confusing raft of disclosure documents and agreements, But the

contractual picture u/as even more' eonfusing, than that f,or there were additional agrcements-that

the Mar¡iott,Þefendants                h   id-

            99,            As alleged aboye"'thore wc|e.y.ar,ious managernqnt                 âgreem€rtts that delegated

powers'to RC Hotels,Vl, RC Hotel Co, and'R€ Management, One of these agreêments, the,"Sub-

Management.Agreement" between RC Hotels VI and RC Management, gave RC Managementthe

powerto engage o "program managgr" to m4nage ¡lnd adminlster the exchange program whereby

owners at one RCDC location can access other RCDC locations. An "Affîliatíon Agreement"

designated Defendant Cobalt as the prograrn:rÌrâttagêr. Confusing provisions in this agreement

¿iiowed the Mar,riott Defendanrs to falseiy.r clairn: to:the various:'boards (and repeatediy assert in

the related litigation) that the governing documents gave Cobalt "sole discretion" to merge the

RCDC with the MVC.
Case: 3:19-cv-00036-CVG-RM Document #: 1-4 Filed: 05/22/19 Page 11 of 41


Complaint
I:Íèlìn a n,.'¿ ¡. sl,'   * M-ar rio t :Inter n atlan dl, ¿ t ø1.
                                       l                                                                                          Page 30 o160.

            l0û.          Indeed, the ,Marriott Defendants rebuffed opposítio¡1,1o the merggr by associatlon

boards,by claiming that this grantof "sofe di-s-crgtioni'Jo Cobalt r¡ean¡thg.mergerwoutd gothroUgh

with or without:,their               apprOyal,, To the;'courts presiding over the rel'ated, cesêSi the Maniott

Dçfendants argued this grant of "sote discretion" to Cobalt defeated damagqs claims,,based on.the

¡nerger. As it tumed             ouf       these were patent and delibçrate falschoods sontrived to mislead anyone

percqived to have pow'er over,the mêtger;

            l0l.          In.fâçJo therc werg f,woother affrliation agreements that the                               Maniott Defendants did
not disclose to purchasers. In a 2OlO affil¡ation agreement, Cobalt delegated its autlrority to Lion

& Crow¡,another'Marriotf Vacatio¡siliVorldwide subsidiary. Then, Lion & Crown signed the 20 !3

Affiliation Agreetnent with MRTC, yet another Marrion Vacations \dlorldWide:subsidiary, This
tátter,,affiliation ,agreement.wai the one that provided for a the RCDC-MVC merger, but wíth,a

tr¡¡¡ta[ qaalífca io:n'that lhe Marriott                   Defendan¡s, concealed                       þr   years,,   Btlo*   the merger could

extend to,'a         ¡nriîct[ar        ,RCDC property,              the asslcìatÍon :board at il4aÍ, club had k] sígn ütl
i'¡4ek
         n owì I edg m gryt an     d,.f o î4 d er ",¡o. t he   2' 0 I   i Afi I ia   ¡   io   n A gre e m e n t,

            I02, fn,o¡her words, the boar{ of each RCDC associatïon,                                               could thwa¡t the mergei at

their club with a simple rnajoriry vote to refuse to sígr the Acknowledgment and Joinder. This

gave each board veto power over the merger at their club; they coutd refuse to sign the

Acknowledgment and Joinder with a simple majority vote of the direc¡ors,

            103,          Intent on pushing the merger through at all costs and knowing that a complete

disclosure        of the power              each association board had would doom the merger, the Marriott

Defendants withheld the                    20i3 Aftiliation Agreenrent from all'of the association boards when
asking them to sign the Acknowledg¡nent and Joinder.

           ,104. lhe Marriott                 ,Defendanls 'were able,                    to perpetrate this fraud             because they had

pervasive conhol over each RCDC association, bo4rd, and also because they had crafted the

Acknowledgment and Joinder in a highly misleading way that obscured what would happen if                                                     a

board refused to sign it.
Case: 3:19-cv-00036-CVG-RM Document #: 1-4 Filed: 05/22/19 Page 12 of 41




?ffii,")¡al¿. trlarr'iq$:ÌnieÍnarianol,êt,aL,                                                       P-age 3,1   of6iq

          105.     On information and belief, not knowing it had this power to stop the merger, the

Asso'siatión'at.   St.,, Th-Orn¿S ,SignËd     the:.A-ö o,Wl'ed$nent,,and Joinder, and the "affiliåtion' was,

given an effective date of December 5,2014.

          l0ó.     Not coíncidentally, they failed to produce the 2013 Affiliation Agreernent in the
related litigation until Plaintiffs d¡scovered its exÍstence in March 2018, years after those cases

wêrê'first,fltled àùd aftgrdiseovery was well undenvay, with document production and'depositionS,

essentially completed, -T'his ,resulted in the'federal ,court presiding 'over, the litigafion',in Aqpen

Highlands,     to ssnctigp      :the   ,[{¡rrioft   Defendants,;,^Sàe RCH.FU1      LLG v, Maniolt       Yqcalipns-

:Woildtçítle   .Ç_o!,p.,;   ælS WL       683.9800    (Dt ftlo, Dec. ,3:l¡ 12,0,18), Br¡t     concegli¡9,the,2.013,

Afäliatisn Agreement wasworth th4tcost. Indeed, concealment of the 2013 AfTiliation Agreement

was an integrul part of the fr¿udulent'scheme that the Maniott Defendants perpetrated between

2tl2   and 2018 across the entire RCDC network and in three              re   lated câsÊs¡

          107.     Further, providing the 201i Affiiiation Agreement to each of the as5ociation boards

and their respective members would have reveated its numerous one-sided and unfair terms that

transferred significant control f¡om the associations to the Marriott Defendants, For ínstance,

Section X created u 1s¡-!ear term for the RCDC:MVC merger and that term automatically renews

for,additional.five-year',terms,. Critically,,oRce an:association signed the Acknowledg¡nent and

Joiqder, it had no fu*herpower to withdr¿w,,from the merger as:termination rights rest solely with

the MVIV Defendantsi

          i08,    Further, the:2013        Affiliation Agreement gave the,Marriott Defendants s,ignifican!,
use rights in the, RCDC properties; above and bqyond,the use righ¡s: given to owne¡s themsgives,

under the.'Club.Declaration            îhe Maniott    De,fendants secured the right during certain periods to

use the   RiE"Carlton Great Bay for "marketing and sales of Interests, vacation ownership interests

at other resort condominiums or club r€sorts, or such other vacation ownership or multisite

vacation ownership or membership plans developed or marketed by [MVC] or its affiliates."

          109.    The Marriott Defendants further secured the right to use exchange time at Ritz-

Carlton Great Bay       'for   any purpose, including, without limitation, in [MVC]'s sole and absolute
Case: 3:19-cv-00036-CVG-RM Document #: 1-4 Filed: 05/22/19 Page 13 of 41



,Cg.mplal¡1t¡
Ílelmsn, êt al. v. MawÌo\[      Iniernalìonal,.e1..al,,                                           Page 32   of 60

disc,çtion, ,aqy F¡rpose çelâted to,n¡arketing,,selling,, or promoting the        ['þf.V   P,rO,gFn orrEthe.i

,timeshare or fractisnal projects developed, rnarketed or offered by       [MVC]'s afüliates." (Etnphasïs
addedì,

          I   10.    Furlhef,rnqrg itris,çustornary fO¡ st¡eh e.xbhange,ag¡eernents tô specìfy,:ä brmuls'for

allocating exchange timé between various' programs. But section 7.8 of the 2013 Àfliliation

Agreement gave ÞtVC the sole and absolute discretion to calculate the value of exchange time,

rnqaniäg.that the Mar,rion Defendants could: and tikely would use '1007¡ of thE,exchange,fim,e,

,co.mrni,tted,lby Rìtu'Curlton Great         Bay owners. tikewise, whilc it    ,is, custg.mary'   :fo¡ exchange

agreêments,ts'füirly,allocate costs between affiliating exchanges., the 2013 Affiliation,Agreement

has no ,such:provisioq,llirdee{,, ,!he cost, sllocatisn wgs $ossly one-sided and likely              to lead 1o
increased costs for Ritz-Carlton Great Bay owners. Section 7.1 of the Agreement reserved for the

Maniott Defendants the right to charge Ritz-Carlton Destinatio¡i Club owners for use of                       the

exchange program, but explicitly prohibited Lion & Crown               which had the power to afäliate the
                                                                   -
RCDCs with external programs                   from charging Marriott Vacation Club members fees for
                                         -
exchanging into the Ritz-Carlton Destination Club.

          Ki         The Marriott Defendants Manufacture a Financi¡l Crisis to Oyercome,

                     Opposition to the RCDC Merger


     '    I   I1,,   CIii October 2:7,,20iA8, ü¡e Association wrote to'all owners at,ihe,Rit¿-CarltonG¡eat

tsay infonnring thém,of,a Special,Assessment due to a,problem with delinquent:maintenanße .dues,

The Associzition ernphasized the irnpact            of the mortgage *isis, calling the delinquenc'ies,
foreclosures and units for sale as "at an all+ime high," causîng values to decline. The letter cited

almost   $I milli.qn in unpaid dues, a'Do'ut half oilwhich     was,delinquent 200-8 owner duès, wifh          fu
remainder from prior years.

          I12.       The October2T,20AS letter flailed to inform Plaintiffs and the proposed Class that

.the. overwhe,lming percentage        of delinquent   owneas had also defaulted on their mortgages            *
mortgages       in which RC       Development      or another Marriott Defendant subsidiary was the
mortg4gee. Moreoveç the letter did not reveal that RC Hotels              Vl   and RC Development were
Case: 3:19-cv-00036-CVG-RM Document #: 1-4 Filed: 05/22/19 Page 14 of 41



Complaint
:Hglrn'sÌj,.el: ¡il;   t; Morrlaß,.únÍernafianûïj el al,                                         Page   3:3;   of 60,

delaying foreölösure pfoceedings. This slow-walking of foreclosures $,as a subbt¿ntial,cãuse of the

$1,000,000 (and growing) delinquenct in maintenance dues owed'ts the Association.

          1.13,. RC Developmenfs.delay:in,foreclosing.Violated its own policies regarding judicial
forecJos¡¡re¡, whiqh, sn,,itrfoEr-nation and -belief; 'reguires 4 judicia,l:f,oreolesure actîon     to be filed'
within 80 days of default. But the Marriott Defendants had reasons to delay them. First, by delaying

foreclosgro.     ,, ,Èhgo   Marriott Defendants avoided having ,to pay the rnainte.na.nce dues owed on
foreölo$ed'un-ìts.Se-eond, the detays created a fi'nanoial q¡isis:that:the Maníott         D,.   ndg¡is u$ed      ae-


leverage, including          to.   obtain approval for their merger from Plaintiffs and the proposed Class,

           I14.        On information and belief, by the end ofthe year20l0, the Association had accn¡ed

over $3;000,000 in unpaid maintenance fees. The Marriott Defendants'decision not to foreclose

on delinquent owners caused the great majority of this bad debt expense. On November 14, 201 l,

at the behest of the Association, Plaintiffs aind the proposed Class voted to amend the Club

Ðeclarailo.n ts allow,,tlre Asssciotion,to reni,the fractionalsorvned by delinquent owners with the

p¡oceeds to.b-eused.by-',the,Association'to cover delinquent maintenânce due5.'ITri$ hetped but did

notentirgly p.olyg,thg prob,lem. A peJcerptipn,rema:íned that delinquentdues threatened serjo.us harrn'

to the Ritz-Carlton Great Bay.

          t.           RCiïotels (Vìrsìn Islands):, Inc v. B&T Cook FømÍl¡'P.at:tners-¡ Ltd and Great
                       Bay Co n domín i u m Owners Atssocí øtìo n

           I   ¡5.     It'was not lost on the Association that the Marriott Defendants were slow,walking

foreolosl¡ras, On or about Juì|y 25, 201 l, the Association had attorney., James M, Derr; EsQ, filê                4,


gounterclaim in,a f,oreclosurq             suitÍled on behalf of   the RC Hotelç VI, Thp Association alleged

that the Marriptt Defepdants had violated their fiduciary dutigs by,delayirlg,the filing,of that

particular foreclosure action for seven months from default, resulting in injury to the Association

in the form of accruing unpaid maintenance fees.

           I   t6,     On July 20,2012, the court rejected a motion to dismiss filed by the Msrriott

Defendants. B¡y"thet time, delinquent ma¡ntenanee dues were in ex€ess of $4,000,000, of which

the great majoriry resulted from the Maniott Defendants' failure to timely foreclose. In a.published

opiiiion, thê court agteed that pursuant to the management agreement prepaaed by the Maniott
Case: 3:19-cv-00036-CVG-RM Document #: 1-4 Filed: 05/22/19 Page 15 of 41


Complãlrtt
'I:liilman,,et al, u.,Marriott$¡ternational, et    al.                                           ,Page 34   of 60

Eefèndanti, .RC,Hotels         VI   assumed   all of .the,,duties of,the ,Board of :Directprs'   and, that,,æ ,a

rconsequenbe" RC ÞIotels,VI ,assumed           a:fiducía¡y,relgtlo¡çhip'with the Assoeiation, The- pqt¡rt
staied:,

           that a reasonable person can infer that RC Hotels did not exercise the proper standard of
           care required as Great Bay's managing agent, since the sooner aforecloiure action isfiled,
           the sooner the parties can obtain the monies owed on the Nole andþr assessment offees.
           The langer:ít lake;çfor lh.e commenÊewent of,theþreclosure ac{íon¡,,r¡s m;6y4, gsiës,gmefiti,
           accnß, Thtts,,, . . the Court finds that Great Bøy's claim for breach of fiduciary duty is
           plausíble on ítsþce.'l

R,C Holels      (Virgin Is,lands), Inc t¡. B&T Goak FamÍt! Parlners; Ltd and G:reat Bøy Candaminium

Awners'A,ssacíal'ion,57       V.l, 3, t I I (!.1. Super. July 20, 2012)   (emphasìb added).

           ¡   !7.   Neither the Association nor the Marriott Defendants ever disclosed this significant

win to Plaintiffs and the proposed Class. Had they known the Marriott Defendants owed a fiduciary

duty to promptly foreclose, they may not have voted in the manner described below. The obvious

.alternative was to,sue the.Marriott Defendans for breach of fiduciary duty and recover eJ'udgment

forunpaid maintenance dues. As far as Plaintiffs and the proposed Class kne.w, [here wss sti:ll                 a,

brewing financial crises resultíng from delinqucnt maintenance dues,

           tt8.      By'the end of 2013, approximately 138 owners at Ritz'Carlton Great Eay were
delinqiient on their Marriott-held mortgages and had also dcfâulted on maintenance dues owcd to

the A,ssociation, with:nearly'100 of them delinquent for multiple years. The total amourrt of

uncollected maintenance dues approached $7 million, even though, as noted, the Association had

begr:n,rnitigating losses through rentals.

           M,        The'Marriott Defend¡nts Garne a Vote at the RiU-Cartton Great Bay

           I   19.   In January 2013, the Marriolt Defendants approached the St. Thomas Association

board with a proposal to solve the perceived financial crisis for which the Marriott Defendants

wererlìable'under the B&T Cook Family Partners ruling. The Merriott Defendants,proposed that,

in exchange foran owner vote in favor of the merger, they would begin foreclosure proceedings

on each fractional interest in which the member had defaulted on a Mar¡iott Vacations Worldwide.

affiliated mort$age and begin paying the delinquent maintenance dues. Arnong other,things, the
Case: 3:19-cv-00036-CVG-RM Document #: 1-4 Filed: 05/22/19 Page 16 of 41



 Complaint
.'Hellnan;.¿taL'v, Marr.íott Internutional, et     ai;                                          Page35of60

yote wsuld allow:the,Marriott Defendants:,lo: tnansfpr,the foreolosed and runsold rinventory,to täe

NATO tand tn¡st f,or.use by M,VC mem,bers,

         120.      CIn Feùruary 72,'20.13,.                  Prgsident John Doylç ;and.'Treasurq¡ Tþornas,
                                      ^ssociatïon
Þoy.le travelled to'Maniott Vacations WorldWidê?s ,headquprters ln,¡Orlando-, F'lorida to discuss

this proposal. The Maniott Defendants conceded that the'Club Declaration potentially blocked

'them fromrincludine the Rie:Carlion Great Bay in the RCDC-MV'tmerger; even.if'they ig¡oretl

.Derr's warning that they were breaching their fiduciary duties and rittemÞting unjust enrichment,

'The Marriott Defendants therefore sought the vote of owners dêssribed herein.

         l2l.       On Eecember 13, 2013, the Association board sent a letter to Plaintiffs                 and

members       of the proposed    Ctass recommending that they vote           in favor of   amending,the Club

Declaration as requested by the Maniott Defendants. The letter, which was drafted and/or edited

bJ thE,Mar,rìottDefgndapts, failp{ to disclose thåt theconsìder¿tion'MamiottVacatisns ìilorldwit{e,

was progp-ing. fon      th-ç tf¿yo¡abte   vote,was 'i,!]usor-yi Not onty did,,thc iMIfW Defen{angç,'have,a

f,duciary:du!yto p.{omptly foreclose and congomiunlly sþrt pay,ing:mai¡teng¡pe fe-es,þ¡¡talso the
A.ssoc.iatìon :and     ìts members had a vigble: claim against the MVrü Defendants fôt                      the

:app-roximately $? mill'ion ín Unpaid m,ainiçnänç.ç d.ues that,h¿d accrued by then,

         122,      In addition, on December      l8 and   19, 2013, the   Maniott Vacations Worldwide held

a webinar for the owners Bt the Ritz-Carlton Great Bay in which they attempted to convince

Plaintiffs and the proposed Class to vote for the RCDC-MVC merger.

         I   23. Fúrther,,on or ab'out said dates; the ,Maniott Defendants BfovìdÈd orvners with a set
of   Frequently Asked Questions. Question 6 asked:           rlf   ,this Þrqgrarn i:s approvêd, is there an end

periodto The Ri¿'Carlton Destination Club taking over delinquenf mêmbers or,,once appioved,,

is,this program ongoing?" And Maníott answered: "The Riu-Carlion.Destínation Olub will,seek

Iiens and foreclos-ures on, ne\ry delínquent ,Members, ,and pay, 'thç,.annugl           ,ass-e-ssments   on new

delinquent inteFsts once the foreclosure is,achieved o.r,ardeed.;in,lieu of .fo.¡eclosure (DIL) is

obtained,     ,, ¡"rSimilgrly, Question   9 asked: "How many total f¡actions a.re cunently involved with

thìs transaction (i.e., how many total delinquencies and foreclosures are there)?" Marrioft
Case: 3:19-cv-00036-CVG-RM Document #: 1-4 Filed: 05/22/19 Page 17 of 41



Complaint
I{eÍmanr'ei;iil. u Maníott lnternatíonql, et aI:                                                         page,36.of 6û

answered:, "There are .approXimately 130 delinquent fractions included                        in the,Agreement. tf the

.pioposal is apçrovê-d, over the next hvo years, The Ritz-Carlton Destination.:Club,,would. eover

elub,dues fof,-'all of,'th'e approximately 130 dèlinquent,f¡actional, ,ìnierests for which Th.e Rie-

Carlton Destination Club receives title. This would relieve the Association of approximately one

mi'ttion, dollarsof ongoing,annual, bad debtre,:ïpgnsg,begi¡rr'ing w,ith. the                Z0l5 clu.b budg-er."
          124.        Both the webinars and FAQs were msterially misleadin!, and omitted materiat

information that the MVW           De fendants were under a               fiduciary obligation to provìde, including the

fact that the consideration Marriott Vacations Worldwide was Þroposin$ for the favorable vote

was.ìllusory, The Maniott Defendants also faited to disolosure thÊ.numêrör¡s-one:sided and,,unfair

terms contained in the undisclosed 2013 Aftiliation Agreement thattransfened permanent and

significant control from the Association to the Maniott Defendants.

          125.        Fuither, although the Maniott.,Defeûdants swed Plainti&,sndthe¡propos.ed Clæs

fidtiC-iary. ,dutics,   the Mar¡iott Eefendants concealed ,fronr Flaìntìffs and.lhe.pr,oposed C:lass that ä

national appraisal firm hired by the Marriott Defendants bad conctuded that the merger would

negatív ç ly i mpàct the.ow,ners     !   fr*actloRal,,i nterest yal   u   es.

          126,        The vote rook placg,:o¡t, JaRuåry 26; 201.4. Faced lrryitå ri¡srepr.esent¡itions. and

inconrplete infbrmation,,Plaintiffs'and the prqposed.Class voted to:approv,e the rnerger,

          1,,27,i The Marriott Dçfendants e¡¡aíled.,Plaintiffs.and the proposed Class two days later,

stating in partr

         We      .pleased to advise that the propo-sr{l extendnd by youi. Eoard.and The Ritz.Carltsn
               ar.e
         Destín¿tion Club has been accepted and as,a resúlt:of the voten the,Asso¡iafion will receive
         funds in relation to lhe current delinquent Member inventör,y'ftat wjll gr,eâtly assist in the
         Association's financial position and in retum'The Riu-Carlton Destination Club will have
         the ,ability to convey fractional intereits, in,'the Club to the, !4YC Trust, St. Thomas
         Mernbers will'also'have the opportunity later this year to exchange with the Manïon
         Vacation CIub Destinations Exchange Program if they choose to do so.

         I28.         The effective date of the RCDC-fufVC affiliation at St. Thomas was in December

2014, with åccess provided soon thereafter,
Case: 3:19-cv-00036-CVG-RM Document #: 1-4 Filed: 05/22/19 Page 18 of 41



eomplai¡t'
Helman, et dl.   v"   Mørriatt:Internaf ional, el   aL                                       Page 37 of,60


         1,29ì,, tn,sqmpa¡yr:the.,Mer¡tbn De.fendants oblsjned approval forthe merger ¡t,the:.Ritz.',

Carlton Great Bay by means of a fraudt¡lentf¡r "obtained vo-te, of owners. More specifrcally, the

Maniott Defendants engaged in proxy-fraud by including false and misleading statements in
                 with the':.owners,whils -o.mitting other material.facts,
c,ominunicatio-ns,                                                                other things;,this
                                                                          'dm.ong
violated the Marriott Defendants' fiduc-iary duty,of ufmost good faith ¿lnd candor to Plaintiffs and

the Þroposed,Class.

         N.      Marriott Internation¡l and lltVC Profit Greatly ¡t the Expense of RCDC
                 Ownens,

          130.   The results of the above-described condqct, culminatlng- in the 2014 merger, were

disastrous for Plaintiffs and the proposed Class. Among other harms, their fractional interest values

declined such that they can barely give them away.?

         l3Í,,   Thó.coerced, fraudulently obained,rnergerof'tlie,RitaCariion,öreat           Bay with the

MVC,,along with,the other.mriiôonduÞt'alleged herein, including,the slow:walkíng öf toreclosures

by'the.MarriÕtttDefendants and the resulting Ínciease:ín:mai¡ienance dues to Plaintifis*,and the

proposed Class, Èäused the values        of plaintiffs' ¿nd Class,moinbers' fraetionais     to: be   faf'lower

than the'otherwise would':be. These values,al¡eady, were fragile given the lVlbniott Defþndantsl

decision to abandon the, luxu¡y, RCDC:product.tine          in   service   of b-uilding up the MVC points
prqgrqm. lR çontrast, the association of the, h-igh1y ¡ggar.ded luxury Ritz-Carlton Great.Ba¡r'with

the lower-ranked Maniott Vacation Club program had a halo effect for that program, increasing

its prestige and allowing it to sell more MVC points at higher prices and earn hundreds of millions

in ill-gotten revenues, which this lawsuit seelis,to'disgorgg.

          132.   The loss in value post-afüliation was also caused in part by poterrtial fractional

purchasers' understanding that an influx of MVC members who had no long-term investment at


7
    As an MVC member posting on the popular timesha¡e blog tuggbbs.com noted in November 2015,
"The timesharc sales team still pitqh [SJ, Thomas] as the Ritz Carlion Destínafion Club, but admit that
it is really just MVC. . . . lt is great for us that this propefy is now in the Trust, as the points chart is
now fixed, and we benefit from the contractual u.."rrlto the hotel. It is unfortunate for the original
Ritz owners as they fund the MFs [maintenance fees] on the properly that is now accessible to us,"
https://tugbbs.com/forums/index.php?threads/ritz-carlton-st-th      omas.235224l
Case: 3:19-cv-00036-CVG-RM Document #: 1-4 Filed: 05/22/19 Page 19 of 41


Complaint
Heinan, et aI. v- Marriatt Inte-rnational, et al.                                       Fage 38 of 60

the St. Thomas lesört,woufd lead to: increased, wear and te4r frorn increased, tËmoyer and a

dìmïnishment in tlle rssort's renowned peace and,calrn,

        tr33.   Sínce this'vo!e,, the value of Great Fay fra,ctionals has continued to decline,,while

the Mbniott Defendan'ts' have, reaped: huge pqofrts by using the allure of the RCDC to sell I11[¡{C

points to the mxses at.a muoh lower Brice poi¡t, It4a-rriott Vaçations lffqrldwidelssharþ price rose

sinc-e:the beginning of the re-engineering to,abqve $15CI.

                                     CLASS ALLEGATIONS


        i34-    Plaintiffshring th¡s actionon'behalf.of themselves and, under VÌrgin,fslands Rules

of Civil Procedure 23(b), as representatives of the following Class:

       All ¿;ntítÍes and individuals (includÍng lheír assigyees)''tvho, at any 4ime from Mqy.22, 20A2
       ta Janaary 26,, 2014, purchased'ø IlI2 frgctiopal ínteßst at the Ritz-Carlton Great Bay,
       except that the þllowing índívidtøls and entities are excluded lron the class: (a) those
       who fnanced their purchases through any Defendant and whose fracriona! interest was
       þreclosed'upan, (b) aily døJendants nam:ed in this Complaint and any afiliate, parent, or
       subsidiary of any ddenda¡tt; any Successor or assignee of any defendant; any entity in
       whích any defendant has a controlling interest; and any officer, dírector, or employee of
        any defendant.

        135.    Plaintiffs reserve the right to amend this "Class Definition" if discovery and further

investigation reveal that thc proposed Class should be expanded or otherwise modified.

        136,    The Class is sufficiently nurnerous in,that    it   numbers at least in the hundreds,

rendering joinder of all members of the Class impracticable.

        137. Plaintiffs; ctaims   are typibal of the ctaims of the other:members of the Class which

they seek to represent under Rule of Civit Procedure 23(aX3) because Flaintiffs ard eqch member

of the proposed Class have been subjected to the same wrrngful conduct,and have been dsrnaged

in the same manner.

        138. Plaintiffs, will fairly ¡nd adequately'protect     the intcrests,of the proposed Class.

Plaintiffs are represented by competent counsel experienced in the prosecution of complex class

actions. Plaintiffsr interests coincide lqith, and are not anøgonistic to, those of the proposed Class.
Case: 3:19-cv-00036-CVG-RM Document #: 1-4 Filed: 05/22/19 Page 20 of 41



Complaint
He[nian, ,ei   at   'p¿   ,Mar¡iott,Inîernatíonal,    eI.   sl)                                         P,age   39.of 60

        l'39,       Questions ,of law',and. firet ,cornmon          tù   ¿ill ,class,rnemberS, predominate    oúer   an:y

questions affbçtìng          onl   índividrual glas¡ me¡rþer,E, Fredominati¡,g,pornr¡on questions ínelude,

wilhout limiøtl9n:.

        a.          Whether any of the Maniott Defendants violated any provision of the Criminally
                    Infh¡¿ne ed and, e ompt'Orggniâaríons Act, l4 V-LC. 1$ 60q et, ,ssq.
        b.          lV'héther any,of tlie Marrioft Ðèfendáne owedfiduciary duties to Class members
                    and br.eached those duties.
        c.          Whether any of the Maniott Def,endants committed constructive ffaud or fraudulent
                    concealment.
       ,,d.         lVhethe-r,aRy'of     th.e.   ManionD:efendaRts:al¡ded md ab.etted'or aonspired with othçr
                    defentlant.to com     m      it the wo'n$l,conduct al leged he-rei n,
        e.          Whether any of the Marriott befendants are liable for breach of the irnplied
                    coyçFsn1ef'good faith and fair dealing grd/or,br,eached any,'impli,ed provìsiong of
                    the purrhas€ oontract.
        f,          Whetliei' eny, of thei futar¡iott'Defenda¡tB violated :any provisïon of the'Cirnsurnêr.
                    Ffoteotion,l[¡aw,,o,f I'9'73,and'!he Cgns,Ìtmer,Fmud and, Deceptive,Business Practices,
                    Aet.'
        g.          Whether Plaintifls and members of the proposed Class suffered a diminution in
                    vah¡e,of'their'fraetional interests, and i,f so, by how,,much.
        hr          W'hethe¡,any of the Marriott Defendan'ts ,rry-ere,unj!-¡.Ftly -en¡ichpd by- th",csnduct
                    described herein, and if so, by how much.
        i,          lVhçthc¡ Clsss,members a¡e entitled to disgorgement,of the Marriott Defindant$?
                    ill-gotten profits, and if so, the amount of disgorgement.
       j.           Whether Class members are entitled to other forms of equitable relief, including
                    irnposition of 'a,oonstructive trust.
        k,          Whethef Clæs members are entftledr'to punitive daüqges, ¡easonable attoqey,E'
                    fees, pre-judgment interest, post-judgment ¡nterest, and/or costs of suit.


        i40.        A class aetion is superior to ðny.oÌher available,method for the fair and efiicient'
adjudication of this,controversy, Clæs treatment                  will permit   a lêrge nulmber   of similarly situated,

persons to prosecutê their csmmon claims in a slngle forum simultaneously and efficiently,. Thqre.

are no difficulties iikply to be encountered in the managernent of this lawsuit that would preclude

its maintenance as a class action, and no superior alternative exists for the fa-ir and efficient
ad.jud:ication of the controversy.
Case: 3:19-cv-00036-CVG-RM Document #: 1-4 Filed: 05/22/19 Page 21 of 41


,Complaini
,Helma4,. el.,izl,   l; Marr.ìalt,InárryaIio,nal¡ et ql,                                            ,Fage, 40, of   ö0

                                                     CO             tl

                      Víolatîons of 14 V-|.C.   S   605(o) of CICO Against       All Defendants
            t4ll., .Piaintìffs incbrporate by refeiencàthe altegations,crntàined'in,fhe;p.reeed,i¡ga¡¿
sub'sequent ÞaragraÞhlof this,:Colr:rplaì¡1,,¿s if fuI.þ,sei forth here-.!¡,

          '142. The MTIand MVTllDefendants,,fo¡¡1ed,,an                  æxociated-in-fàct ente¡prise to infiltrate

and csntrol ffie:Assoe¡ation and.F.expetrate,a.ssheme tp: defrägdì that began just, b¿fore the spin-off

of the MVW Defendants from Marriott Internat¡onat in November 201 I aqd that continued through

ftg   J-anua¡y, 2Êr 21,li4 votg,gnd ,thereafter as         well. As more ñrlly         alleged etsewheie,
                                                                                                            'in
                                                                                                                  thìs
ComplainL the Mll and MVltlrpç¡.ndants accomplished this unlawful scheme to defraud by'using

their control over the Association, its board, and its communications with Plaintiffs and the

proooçed ,Class to mânípulátçr thern 'into vnting for the RCDC.MYC .morger based on a re4l,oç

perce,ived fïiianaial'clisiËrrthaùüe      Ma*iott Ðefendants manufactured b.y,sfow-walking,lfo-r,erlosures
fn,violatiôn o,f iheirfïdtrciary dutiès" ,thradditisn:, the IvfVW Ðgfendanç, acting. at the behest an{

diiectlon. of' the,Mlh Defendantsi, dra.ftetl and          s,ent:   other highly;mís-leadi¡tgiconlmunications to

PJaintiffs and,the pro,posed Class        thatlconwal       4later.ial Ècts,

            l'*i.    The   MIl   and MV1V Defendanß, and each of them' are and at all relevant times were
oopersons"
                within the meaning of {4 V.l.C. $ 604(l) that conducted and/or participated in, directly
or indirectly, the affairs of the CICO enterprises (i.e., the associated-in-fact enterprise and the
wrongfully infiltrated and controlled Association) alleged herein through a pattern of racketeering

activify.

            i44; At,ali relevant times, the Association was an "enterprise" within the mean,ing'sf [4
V,l,C.   ,$,   604(h) that the,rothèr Defsndanß, infiltrated, operated, and controlled to pe¡petrate,               thÊ.

scherne to.defråud and,other'Wongful Conduct alleged herein.                   In addition,,qnd,alternatively, the
M[l,,and MVW'Defendants, and each of them, associat'ed together,for,ttle, com¡non ,putpose of

engaging în the Ongoing course of racketeering/criminal activity,alleged in:'this,Complaint. They

fo'rmèdand opêrated an,assoeiated-in.fact ente¡prise'to perpetrate the scherne'to defraud and o.ther

wrongful conduct alleged in thil-Complaïnf r(the"'associated-in-f,act enterprise"), Each member of
Case: 3:19-cv-00036-CVG-RM Document #: 1-4 Filed: 05/22/19 Page 22 of 41



Com$lâinr
ÍIelngq,   eÍ, oI,, v.,   Marrio.tt Inlernqtlonol,   ei;,a\,                                  Page 41   of 60

the associated-in-fact enterprise participated in the conduct of this enterpr¡se in furtherançe öf a

pommÖn pürpÞrff that they ail agteed,upon.(i.e,, the scheme to defrsud clleged..in:this,'eomplaint).

        145"        Defendang agr€ed to function and did function as a unit,and according to speciflred

,foles, ánd'éach p'ta¡ed specifîc roles to achievgth¿t,agreed iupon pUr:poSa .{rnong other thingp,

beginning in 201 I and continuing to the present:

       a.            Using the governing documents that Marrion Intemational and its subsidiáries
                    ,fts-hione.{ !o. Ê,nlurei rçq¡¡ilrying ep4tml ,p.ver ,nominally independent::frqctional
                     owners associations, such as the Association in,St. Thomas, the Mll Defendants
                    '(through RC Hotels VI, RC Hotel Co., and othenruise) and the MVW Defendants
                    ,(using: MORtr tpelsonnql acting, in the nal le of, Re M4naggingni¡4nd other',MYIV
                    ,sr¡hsidiqrjes that had no actuBl omployees of'their own) manipulated the.fråctionatl.
                    or¡irners asssciätions     in St. Thomas,          San Francisco, Tahoe, and Aspen into
                    supporting; ,app{oving?      c.onsg¡¡-tin-g,   to, and/or acquiç¡c.itig tq'the RCDC"MVC
                    afïiliation.
       b,           The  MII Elefendanls (through RC Hotels VI,'RC Hotel Cs., and sthenvise) and the
                    MVW"Def€ndânts (using MORI'person,nel acting in:tfie name s'fßC Management
                    and other MVW subsidiarics that had no actual employees of thçlr own) controlled
                    the flow of infonnation to the owners associations, including the Assosiation in St.
                    Thomas;'the agendas ,für.board meetingq and, most other aspects, of; associatipn
                    gpver¡åncç^.
       c.          The MII Defendants (through RC Hotels VI, RC Hotel Ço:, and othenvise) and the
                   'MVIV Þefeñdants (úsîng MORI perloúnel actíng in the name of RC Managèment
                   and'other MV\¡lr subsÌdlarie.s ',tüat had no,actual employeet of their own) edit
                   communications from the boards of the various owners associations to RCDC
                   owners, including communications from the Association board in St. Thomas to
                   Plaintiffs and the proposed Class.
       d.          In consultation with and at the direction of Marriott lnternational, the VIVW
                    Defendants sent communications to RCDC owners, including Plaintiffs and the
                    prop,osed Class, thqt mis-stated material facts snd concealed others.
       e.          Maniott International directed RC Hotels VI (and other Mll subsidiaries) to slow-
                   walk foreclosures of the many fractional owners in St. Thomas that financed their
                   purchase,thrcugh Marriott and fc'll behind on their mortgages and'theif:mainten4nce
                   dues. The Mll Defendants were joined in this effort by Marriott Vacations
                   Worldwide, which directed RC Development (and other MVW subsidiaries) to
                   :slow-w¡lk these f,oreqlosuresl Thls wqs,actua!,ty done by MORI personnef beçause,
                   RC Development and other MVlV subsidiaries had no actual employees of its own.
       f.          Maniott Vacation Worldwide and MORI, acting in the name of Cobalt, Lion &
                   Crown,.and MRTC,'three MVW subsidiaries with no employees or existence of
Case: 3:19-cv-00036-CVG-RM Document #: 1-4 Filed: 05/22/19 Page 23 of 41



'oumpigiru'
,I{elman, ei aI. u,.ùfsrribrt ,Internsliaeø!¡.   et,al..,                                         Page 42 of 60

                      their own, executed a confusing web of aftiliation agreêmenß, including the 2013
                     .Affiliation Agreement and thê Acknowtedgment and Joirider,to effect the merger,
        .g:          Oneër F.Ìaîntlffs and the proposed Class weæ deceiy-e,{ into voti¡gl for.the RCDç
                     'rnergçr:rÌvlaniott lnternational.had RC,FIotels VI,(and other MII subsidiãrieb),
                                                                                                       ffid
                     Maniott Vacations Worldwide had RC, Development (and other                 MV'W
                     subsidiaries) transfér foreclosed and unsold invento¡y to tlie NATO land trust for
                     use b| Marrion Vacation Club members.


         146.        The   MII and MVW Defendants acted in concert         and conspired to depríve Plaintiffs

and the proposed Class of the value of their fractional interests                tf," nit
                                                                                 'Cu¿ton          Great Bay..ln
                                                                       "t
,addition;   üe'Mar¡ieitt'Defe¡danfs, dreprived, Pleintïffsrand the p.rooo-. Clgss of naintenance .dues

thartheMarriott,peþ¡4.ân:ts,w.ould,have had          t-o.   pa:y ¡6thË Assosiation had they   timely foreclosed

on delinquent owners,, as their frrduciary duties required them to do. Plaintiffs and the proposed

Class were required to pay- increased maintenance dues to make up for the shortfall in Assocíation

funds created by the Marriott Defendants' breach of their obligations, anú'Fla¡ntiffs and the

proposed Class lost the benefit of maintenance dues that the Marriott Ðefendants would have had

topay had they timely foreclösed.

         l4il,',.   ' In :furtheranae'of this scheme to defr¿ud and othor wrongfbl            -cond¡ctr, the   MII
Defendanrc:and thE MVW Defendants participated in, directly,orin$:irectly;,thg,;affaírt,of thç. CICO

enterprises, alleged here,in',(i,è., the Assoe,iation and,'tl¡e assogiated.in-fact, enterprise),tl¡pui¡n         t
                                                 't4 V,i,C,
þartem,of'crirninal actìvþ within the meaning of                          $1   604(¡). This pattem consisted    of
predicate acts       of mail and wire fraud. l8 U.S.C. $$ l34l and 1343. ln additíon, the Marriott
Defendants engaged in predicate violations of the Travel              Act, lS U.S.C. $ 1952, with      interst¿te

and foreign travel to and f¡om the U.S.       Virgin lslands, Bethesda, Maryland, and Orlando, Florida,

among other places,         all in furtherance of this scheme to defraud. Specific predicate acts include
but,are not, limiæd to: the following:

        I.           During the weeks sur,rounding Muy 24, 2012,1-ee Cunningham and agenis of
                     À4O.Rtr, RC Hotel Co., and other members of thç, CGC c.ornrnj¡tee met in person,                ,


                     emailed, and communicated by phone about various re-engineering steps, such as
                     transferring the remaining unsold developer invehtöry to,thc NATO'Trust,aqd
                     obtaining Maniott Intemational?s approval,for se,lling,points. They predicted that
                     the process couldtake a year to a year and a half to complete, extending beyond the
Case: 3:19-cv-00036-CVG-RM Document #: 1-4 Filed: 05/22/19 Page 24 of 41



Cor,nplaint
'I:lelmøn,,.   e   t aL u. Ma rr   io t t.   Inl e r ngî   ío   nal,   ;   eî   al,,                                     page   4! e-f6-0,
                        subsequent vote at St. Thomas to affiliate wïth IvfVC in exchange for the Maniott
                        DefendantS taking action on the foreclosures, They älso noted the concem about
                        whether the ttansfer cöuid violate St. Thomas's goveming docurnents' anti-
                        cornmercjalization prwisions¡ lnd,,discr¡ssed other communicationsi,
           bo,          On September 12, 2012, David Mann participated in tlre annual Manion
                        lntemational/Marriott Vacations Worldwide senior executives meet¡ng in
                        Bethesda, :Maryland, which other members joined by phone, andrdiscussed next
                        steps in the re-engineering, including the delinquencies at the St. Thomas and how
                        they .hafihed the öthêr, ofy¡er¡. Addítional Mar¡ioft Intéilationàl ,agents,
                        pqrticjpating on'inforl4ation and',be,lïcf ,inçluded'Tinr ffsir¡s,''Kev.in Kimball, Kcn
                        Rehman, and Carl Berquist,
                        Marriott International received the attorney's letter alleging breach of contract and
                        breach o.f fiduciary,dui5 :erno¡g.othu violations, at the .Aspen'High,lnnds¡€sÕrt¡
                        and on November 28, 2012j discussed it via conference call and an ,in-person
                        meeting in Orlando, Florida,,with Marriott Vacations rüorldwide executives, along
                        with:other RCDC.,re-engínçering updates,
          d,            Maniott Intemational's David Mann and K-evin l(imball partic¡pâted tlre October
                        2, .2013, Marriott International¡lvtaniott Vacatisns Worldwide Senior Exeodtive
                        Qnarterl! Meeting in Bethesda, lvlaryland, w,hioh ,some partiôipants joined.,b,y,
                        phone, discussing, among other topics, the Re.engineering- Plan update,,furthering
                        thc sehqme.
          ö.            Mar¡ioü International pártìôipated in .the June, 25, 20l'4i, ,Mâniott:
                        lntemationalilvfaniott Vacations tfforldwide Senior Executive Quarterly Meeting
                        !n Bethesda, Maryland, at which Cunningham once again gave an RCDC
                        Reengirieering:Plan update. They discussed th¿t'the,'uúsold devêloperinvento¡y at
                        St. Thomas was in the process of going'into the TrusL effectuating the scheme.

          f.            ffiîffä;'åî:;lt                                lu*¡ott         rnter¡ational?s authority overthe A"ssociarions,
                        gov€rnâncç by ernailing, on Octo.bef'|1;"20\,.3"the.Aspçnb.oar-d,,various docqrnents
                        for a pre-read before its vote on the affiliation with the MVC-without sending the
                        2013 Affiliation agreement. As a distinct predicate act, on August 8,2013, John
                        Heams, the vice president of the RC Hotel Co, emailed the letter and survey
                        responses for the APCO member survey to all the RCC General Managers, noting
                        that Sobeck would discuss the results on an upcoming brand conference call.
                        AFCO's detailed repoß about:its,member study and focus groups show ttst the
                        possibilify of the MVC aftiliatio¡ was â serious, ,conoern amo¡g ß,ítz.As¡en
                        members. Despite learning about these,glave member concems, Marriott dec'ided
                        to advance its own interests at the expense of Plaintiffs' interests by ,impgsing the,
                        MVC affiliation. The Marriott Defendants never gave the reports to any RCDC
                        Association boards, including the St. Thomas board, who were being asked for
                        input on whether their clubs should affiliate. Recognizing that the owners likely
Case: 3:19-cv-00036-CVG-RM Document #: 1-4 Filed: 05/22/19 Page 25 of 41



Cornplaint
Helman, et al. v. Marriott Internatibnal, et        al.                                     Page 44 of 60

               would reject affiliation if they knew'they had, the power to do so, the Maniott
               Defendants,concosted,$e foreclosure-re|ated settlernerü plan:gt'St, Tho¡nas.
       g.      On information and belief, shortly after the January 26,2014 vote, RC Hotels VI
               hansferr€d sr. p4rti'cipated, in the transfer of RCDC fractional inventor-y to the
               NATO'lar¡d trust- which ,hansferl 'w€r',s aecofirplished ,,uqing the mails,,änd/or
               inter.sta¡-e-   w,ires.
       h.      On January          3;,, 2,012,   Cunningham emailed the Action ltem/Status Summary
               circulated at a reeent Strntêgie Csuncil rneeting to other Mprriôtt exeor¡tivesr'This
               summafy was linked, to, the,Defendans!',movement of RCDC i'nventory-into the
               NATO trust:
       ii.     ,Af the Maniott Internationâii{lvfarrioftr Vac,afions Worldwíde Senior ENecu ive
               Quarterly meeting on May, 3A,z}ll,attended in person in Orlando, Florida, and by
               phone, the Defendants, including Cunningham, confTrmed the plan to stop selling
               Ritz.Carlton products, along with confirming other steps in the ,re-engineering
               process.
       j.       On or about August 17,2012, Cunningharn sent the foll-ow-up ernail to owners
                about,Babich's,July 2012 letter announcing the merger.
       k.       On August 28 and 30, 2012, Steve lWeisz and Cunningham'hefd.the conference call
                fr¡ Ritz.OarltEn Members snd thcn issuqd theFAQs.
       l-.     Maniott Internationat received the attomeyrs letteralleging breach of contract and
                þ,reach,of f¡{uci.açy, dut}, ,qry,,o.agiothe¡ yiola¡ìCI¡Þ, ât ihe,,Asp.e¡ }Iighlands resort,
                and on November 28, 2012, discussed it via conference call and an in-person
                meeting in Orlando, Florida, with Maniott Vaðations Worldwide executives, along
                with,other, RCDC reiengineering updates,
       m,       Cunningham emailed all RCDC owners on lv[ay 14, 201'3, promising a vote on the
               affiliation qúestion.
       n.       Lion & Çrown; in conc-ert with qtherDefenda¡ts;, he.lped:malçe the IIVW-RCDC
               affiliation pe¡manp.ni by ati.d'ing unexpected langl¡lig9, ¡n the Lio:r & Crown
               enrollrnent agreement in Ma.y äbß after at leasi one boar.d had rev,iewed'the
                originâl provisions. F.or example; Cunningharn engaged rin.both email ,and:phone
                conversations with the board of the Association at the Aspen Highlarrds on June 4;
                2013, in furtherance of the scheme, as did Sobeck.
       o.      .On July 23, 20l3,Cunningham,ernailed RCDC owners rerninding,tlrern to gornp[e¡e
                the APCO survey.
       p.       Although the Maniott Defendants owed Plaintiffs and the proposed Class fiduciary
               duties, the Marriott Defendants concèaled.f¡om,,FlaintiffS and,the proposed,,Class
                that they had learned on November 20, 2013, from a national appraisal firm they
                had hired that the merger would negatively impact the owners' fractional interest
                values. RCDCIRC Management's Kim Frates-Maz'illi and MV'W's Ben Pierce
                circulated' this report by ema.il :on,that date,
       q.       On December I l, 2013, Sobeck responded to an,emaíl fror¡ St, Thomas's John
                Doyle that expressed concerns about the Defendants' actions at the other resorts by
Case: 3:19-cv-00036-CVG-RM Document #: 1-4 Filed: 05/22/19 Page 26 of 41



Complaint
,Helma4, et aL,v, ilt[4rrìott,lnierna|ianal,   eial,                                        Page 45   of 60

                søtïng, as turned out to be false; that inventory would,notbe mg'ved'into'tlie.'MvC
                trust unless the Aspen owners voted on the decision. A voÏe never took place, just
                a misleading surue!- Sobeck had also,,emailed.the,l\spen b-gard mernbe¡q:in *pril
                 I   6, April 29, and May 1 I , 201 3 about a "vote" at the Aspen resort.
        r.      Pursuant      to thescheme :perpetrated by the Mll. and MVW Defendants, the
                Association' used the ,rnails ìand ,interstate,,wires to, file an ,amendment' to' a
                declaration on January 28,2014, stnting that tlre Club Declaration did not prohibit
                fractional interèsts from being moved into the NATO land trust for MVC's use.
        s,      On informaticin and beliet ,shortly' after the Jânuary' 2ñ, 2814 vote,. RC
                Development transfened or:,participafed in the transfer of RCDC fractional
                 inventory to the NATO land trust, whích transfers were accomptished using the
                mails and/or interstatê wires.
        tn      On, July l7'i ,201?ì, Babjc'h ;ge[.t. thÊ, [otter,on 'hehalf, of ,Cob,4|i,,¿rnRouncing t]te
                 intention tô merge the MVC and RCDC.
        u.      Lion & Crown: On November26'2A14, Babich on behalf of Lion & Crown, wrote
                MRTC setting the effective date of the St. Thsmas Association's at December 5,
                 2914,
        v.      On information and belief; the NATO land trust participåted in the transfer of
                ,RCDC'fractional invoníor,y to,th,qtt¡fusç whiclr tr,,ansfers were accomplished using
                the nrails and/or interstate wires.
        w.      Additionally, on January l4i 2015, the NATO tru$t, convened a conference calt to
                discqss voting ag grvnprs on thg,4gsceiatiqni ïhis communicatïon constituted two
                predieate acts, linvolving both email ønd phone,,,calls: Participants:inoluded Julie
                I(erinedy-RichJutic;JeffCsrnfott;KeìúKocad; Laura Cobb; Lori Colaiuta; and
                Steven Novack,
        x.      At the Marriott lnternational/-lvlarriott Vacations Worldwide Senior Executive
                Quarterly meeting on May 30,}All,attended in person in Orlando, Florida, and by
                p'hone, Maniott Defendants 'exeeutives and personnel,,.inoluding, David Mann,
                confirmed the plan to stop selling Ritz-Carlton products, along with confirming
                other steps in the re-engineering process.
        y,      On September 12, 2Al2; L:ee Cúnningham traveled to. the annua'l Maniott
                InternationalMeníott Vacations Worldwide, senior executives meeting in
                Bethesda, Maryland, and discussed next steps'in the re-engineering, including the
                delinquencies at the St. Thomas and how they harmed,the other'owners" Additional
                representatives:,of Manio$ Vacations tWorldwide included ,pn infsnnation and
                belief John Celter, Jim Hunter, Lani Kane-Hanan, and Steve Weisz.
        z"      Cunningham traveled to th€ October 2,, 20,13, Marriott Intematìonal/lVlaniott
                Vacations Worldwide Senior Executive Quarterly Meeting in Bethesda, Maryland,
                and gave a Re-engineering PIan update, furthering the scheme. MVTV's John
                Geller, Jim Hunter, and l.ani Kane-Hana also participated.
        aa,     Cunningham traveled to the June 25, 2014, Marriott lntemational/Maniott
                Vacations tWorldwide Senior Executive Quarterly Meeting in Bethesda, Maryland,
Case: 3:19-cv-00036-CVG-RM Document #: 1-4 Filed: 05/22/19 Page 27 of 41



Comp.l.qint
l{èlmsn,,et:al, f; Marr-iott Intelrnational,     et,al.                                         Fage 46 of 60

                and'once'agaln gave an RCDÛ Reenginpe¡ing'F,lan update. They discussed th¡t.the
                unsold developer inventory at St. Thomas was in the process of going into the Trust,
                effectuating the scheme,
        bb.     On January 28i2014, Randy.IVl-el€er'sen¡ RîE-Carlton Creat Bay owners ân,e-mail
                summprizir¡g the resuJts,of the vote,
        cc.     Sobeclc trsvelled to the Vïrgin Isiands on multiple occasions to addend meetings of
                the ,Association,,board, including ,on Januq¡¡¿ .V:6,.2414. Other MII and hdVIV
                personnel travelled to the Vìrgin lslands to attend other board meetings as well,
                including one on April29,2013.
        dd.     In the runup to the January 26,2014 vote, the Maniott Defendants sent a series of
                communications to members, as dissussed in the January 17'2014 Business
                Review Re¡ort.
        êe,     OR,De.cember L8,and 't9; ,2.0,1,3r,thd'LVf-Vlll/ Defendsnts:hald a:wEbinør for thg,owners
                at thte Rite-Çarlton.G.reatrþayi¡vhich thqy atternpted to coniincê. Flaintiffs and
                the proposed Class to vote forthe RCDC-MVC merger. A few days later, they sent
                â:rnâss:,corrlrüun,ica,tion to:RiÞ-Carlton Greatgay,owners regarding these webinars.
        ff.     The M-VIV Defendants hetd a meeting with John Doyte and Tom Doyle, includíng
                on ôf about Fe.brua¡y, 21,,2913 and May 20,20,1,3, to discuss the vote, requirÍng
                iaterståte. tmvçl; f6¡:¿ll,$¡,Èorne oFthe par{iclpa¡ts,.


        148.    Because Cunningham not only served              MVIV but also led and aeted in the name of
ând on behalf:oflalter egos Lion       &   Crown, Cobalt, RC Developnlent,,'RC ,Managemeni, MRTC,

ànd perhaps,other   MVIV Defendants           as we,ll, eachpredicateraet alleged here against Cunningham

is also incorporated:agäinst those other        MVW ,Defend¿ntsr Similarly, becausg Sobeck,açted in the
name and on behalf of Marriott Vacations \ilorldwide,'MORI, RC Management, RC Development,

Cobalt" and perhapS other [lfVrü/ Defendants         a.s   well, gêçh predicate ¿s¡¡|lege.{ against Sobeclc is:

incorporated against these,other MVW Defgndants too, SirnÍlafty" Kim Frates-M azz'illi served both

in an RC Development role and as an agent of RC Management, so allegations involving her apply

to both of those defendants. More generally, all or most of the predicate acts alleged herein were

committed by the MII and MVV/ Defendants by implication and chain of authority.

        149. The Manio-tt Defendan6,             and each of them, agreed to commit these predicate acts,

agreed to aid and abet their commission by other members of the associated-in-fact enterprise,

and/or agreed that some members of that enterprise would commit the predicate acts for the benefit

of all members of the associated-in-fact enterprise.
Case: 3:19-cv-00036-CVG-RM Document #: 1-4 Filed: 05/22/19 Page 28 of 41



Complaint
,flsNnldrr,,el'8!. v,Marr,{O}t útllg,in"atiþng|,            el'al:,,                                                      Page 47 of 60,

               150.        Plaintiff$ and'members of the proposed Class suffered hairn and/or injury to their

business or property as s direct and proxímate result of the'Mar¡iott Defendants' wrongful conduct.

Specifically, the Marniott Defendangi unlawfi¡l conduct has destroyed the value of Plaintiffs'

sepârately,deedêd þroperty interests, and:the,pr,ivate'residenoe club that formed the heart of'those

propeity. interests. In,ailditísn, Plaintíffs,and members of the proposed Class have been brced tó,

pay ,incrç-ased rnain-tenanee,dues, as' a:¿liiect,and proxîmate re3ult ,ôf,',the' Mârribtt Defendants'

W,   rgn   gf.u,   f Ê ondue't¡;

               I5l. Flai           f;ß ,spe.qificqlly,,lçeqk tte'blg,.{,4¡4g.geç,        .tl-osts,   of   suili: and pttorneys'i f,ees', as

authprized b,y,C[C.O-              ln   addition,, pr¡rËuÉñt io      'the.
                                                                             Courtt:p.   agthorþ under l4 V,l.C. $ 607(a) to

issue "any appropriate order or judgment,""a constructive trust should be imposed on the                                         Maniott

Defendants' ill-gotten gains to prevent their unjust enrichment, and they should be required to

disgoige,all things ofvumihey",oUta¡ned as a result of their vislations of CICO and the scheme                                          to,

defraud alleged herein, in accordance with the Restatement (Third) of Restitution and Unjust

Enriehment g ¿¡,ti0itI

                                                               coÛNÎ r,

                            Violatíons of   I4 llLC;       $:'6A5:{b)   tit CICO AgainsíAll Defendsn|s,

               l'5i2.      Flainti,ffs incor-Bqraûe,'hy reference the allegutìons coniained in the preceding and

subseguent p-aragraphs,od this,,ComLBlaint as                   if   frtll¡1 set'fürth here'in,

               153., In:violation of          14   V.l.C. $;605(þ), the MII and                  ,!$¡y       Defendants qcquired and

rnaintained control over the Assoclation and lhe separately-deeded, prope*y interests owned by

PlaintÌffs and other members of the proposed Class through the conduct alleged elsewhere in this

Cornpiaint,

               I54. Also in violation            of   14   V.l.C. $ 605(b), the NATO land trust (and through it the

MVW Defendants) wrongfully acquired the RCDC fractional inventory that the other Maniott
Defendants (including RC Hotels VI and RC Development) transfened to it following the January

26,2Ol4 vote, each of which transfers were also predicate acts of mail and wire fraud, as they
were, on infbrmation and beliefl accomplished using the mails and/or interst¿te wires.
Case: 3:19-cv-00036-CVG-RM Document #: 1-4 Filed: 05/22/19 Page 29 of 41



ComFþint
.Llelman,,el'ã1, v;'Marrioii InternaiionøL,        et,al,                                        F-age 48 Of.


        155', ' Pla.intiffs'and.the ptgposed Class suffe red the harm,and/or,.!¡ju¡y iq theiq br¡siness
or propertry alleged above as a direot and proximate result of the Maniott Defendants' wongful

conduct. Plaintiffs specífically seek treble damages, costs of suit, and attorneys' fees,         ¿s   authorized

by CICO. In addiiion, pursuant to the Court's authority under l4 V.l.C. g 607(a) to issue ¿lany

appropriate order orjudgmen!- a cónçtruative trust should be imposed on the Marriott Defendants'

fli.gotten gainirto pr,Êvent,thÊirtunjüst,enriehrnenq:and they,should be required to disgorge all

things sivalt¡e,,th-¿y obtai:ned as a resuft of their violations of CICCI,andthe Scheme to deftaud,

.al'leged 'hereï.,in,acõordance with the Rest¿ternènt.(Ihirdl rof'RestÍtufion and,Unjust Enrichment'$,

,4J,

                                                     COTJNT IIT

                  Wolat'ío.ns   gl   ll    V,I.C. S 605(c) of CICO.4gainst A,tt Defendants

        156.     Plaintiffs incorporate by reference the allegations contained in the preceding and

subsequent paragraphs of this :Complaint as            if fully   set forth herein.

        157.     Eractional inventory obtained through foreclosure was one of the proceeds that the

MII and MVW Defendants derived, directly or indirectly, irom their panern of criminal activity
alleged herein. The   MII and MVW Defendants invested                 these RCDC fractionals in their operat¡on

of the'Ma¡riott V¡icaÈion Club, which qualifies as an ente{prise within the meaning of                 1.4   V.t.C.   $.


60?(áXl) by-transfening them into the NATO land trust in violation of l4 V.l.C.'g$ 605(c).

        1,58.   Plaìntitrs and'the proposed Glass suffered. the harm and/or injury to their business-

or property'alleggd ebove       as, a.    dii,est ,and proxim4le: result of the Marriott Defendantst ryrongful

cond-uct,'Plain¡iffs spe.cifically seek tre,b,.le'darnages, costs of suit, and attomeys': fees,,as authorized

by CICO. [n addition, purzusnt to the Court's authority under l4 V.l.C. g 607(a) to issue "any

appropriate order orjudgment " a constructive trust should be imposed on the Marriott Defendants'

ill'goücn gains. t9 p¡event their unjust enrishmenq,and they sho-uld be required tó disgorge all
things of value they obtained as a result of their violations of CICO and the scheme to defraud

alleged herein in accordance with the Restatement (Third) of Restitution and Unjust Enrichrnent                       $

43.
Case: 3:19-cv-00036-CVG-RM Document #: 1-4 Filed: 05/22/19 Page 30 of 41



Compla-i'nt,
ÊIälnan, et al.-u.,    Mariíott,,InÍernatiønatr,etal                                                  Page 49 of 60.

         ,159"       .Furrhe¡; to'.:prevpnt the M4rriott,Dçfendants ,from ,continuingj'to'benefi! ,frcrn.,theír,

wrongdoing; ,thè, .eôurt shor¡ld grdçr',pursuant               ta       14 V.l.C. $ 607(aXl} tha,t aü fucti-onals,

trêflsf.c.rred,to    thsNATO land irust bgllransfened out of that trust             so they are no longer g.v¡ilable,

for use by Maniott Vacation Club mentbers.

                                                    COUNT IV

               Conspiraey.ta Walaþ êICA,:           it    Lt.C.     S   6asq), Agdínst Ail Defefidonts
          ló0.       Plaintiffs incorporate by reference the atlegations contained in the preceding and

subsequent paragraphs of this Complaint as               if fully   set forth herein.

          l6t.       The Maniott Defendants, and each of them, by their words and/or actions,
objectively rnanif,estedrdn âg¡eernèrit,fo.particiBate in, directly orirrdirectly,:the,sch€rnê,to           de   ùd,

ppe{ïc4e    q.et$r
                     flld,vlolatio¡s of ,14 V,I.C, $$ $0$(a).(c) alleged above,:and thereby conspired with
one anothel in violatlon       of l4 V,l,C, $ 605(d).
         ',\.6-2n, ,E'4ch   of the Me{riott   Defendar.rts:'asr.eed tor pÊrfor¡n these,wrongf,-ulr,a-cts and :çac-h

acted'the rnateriâlrTvâys alleged herein to accom=plish their Wongfui purpose, including conççrJed-

action, The predicate acts qnd other condt¡ct alleged- elsewhere herein constitute overt acts in

furtherance of this conspiracy.

          163.       Plaintiffs and the proposed Class suffered the harm and/or injury to their business

or property alleged above as a direct and proximate result of the Marriott Defendants' wrongful

conduct. Plaintiffs specifically seek treble damages, costs of suit, and aftomeys' fees, as authorized

by CICO. ln addition, pursuant to the Courtos authority under l4 V.l.C. $ 607(a) to issue "any

appropriate order.orjudgment" a constructivelrust,should be irnposed on the'MarriottDefendantsl

.lll-gotten gains to-,prevent.their unþs! enrichment, and,they should be required to dì.sgorge,all

things of value they obained ,as a result,of their violations of CICO and the scþeme to,d'efra¡¡d

afleged herein in,accordance with the Restatement (Third) of Restitution and Unjust Enrichme-nt $
.43.
Case: 3:19-cv-00036-CVG-RM Document #: 1-4 Filed: 05/22/19 Page 31 of 41



Cornplaint
llë:!,rfiiiil :et'ø\,'¡,   üa*iaît   útrfê.rna.tioial; et at.                                     Page.50.of   S0,


                                                         col:nsT',v'

                                Breøch of Fìdudíø4t Duty Agøinst AII Defendgntç

           ló4.       P-.lainti'ffs, inco¡pgrale ,b,y rçferßnoe the ¡llegatìons,csntainsd   in the preceding and
subsequent paragraphs of this Complaint as if fully set forth herein.

           165.       The Maniott Defendants, and each of them, assumed fiduciary duties to Plaintiffs

and the proposed Class based on their control of the Association and its board, and on ihe high

degree     of control they othenvise exercised over Plaintiffs'          and the proposed ,Class; separaterly-

deeded fractionatproperry interests, as rnore fully alleged above.E

           166.       As fiduciaries, the Marriott Defendants were required to act with utmost good faith

and.   ìn ,the'beSt iilerests of Plaintiffs and the proposed Class and ref¡aïn frorn any-aoli-o¡s:.¡þa¡
'would    causCI   ,harrn'to Plaintifis and the proposed. Class, or that allow,'tþ9,.garriott DgfendaqtS,tç-

profit at their expense.
           '\67,.     The Marriott Deféndants,:and eaeh of'them, .breached their fiduciary duties by,
.advancing the.ir'ory¡,i¡¡gr.ests at Plaintíffsr and the proposed Class' expense,.astmore futiy          alleçdl
elsewherc herein.

           168.       As a direct and proximate resutt of their breaches of their fiduciary duties, the

Marrj,ott Defendants; and each of them, proximatety caused damage to Piaint'iffs,,aild the þroposed

Class, including by destroying the value in their fractionals, in an amount to be proven at trial. ln

additisn, ,a cön$tr..uûtive trust should be imposed on the Marriott Defend¿nts¡ ill,gotterlr gains,;to

preveût their unjust enrichmenÇ and they should be required to disgorge allrt¡i¡gs of value,they

obøir¡ed as a iesult,of their breaches of their:fiduciary du¡iss and the ¡cheme to,de-fraud alleged

herein in accordancc with the Restatement (l-hird) of Restitution and Unjust Enrichment $ 43.




8
  See'ftgOrU, LLC v, MprrÍatt.Vacations Wortdwíde. Carp.,20:18 IVL I 535509, at t6 @. Colo. Msr,
29, 2018) ("The Court finds that the plaintiffs have sufficientty alleged that the Managemènt
Agreement entrusted RC Management with control over plaintiffs' property sufficient to create
fiduciary duties¡'); Reíser v. Mar¡iou Vacations Worldwide Corp.,20l7 WL 569677, at +4-5 (8.D.
Cal. Feb. 13,2017) (similar ruling).
Case: 3:19-cv-00036-CVG-RM Document #: 1-4 Filed: 05/22/19 Page 32 of 41



Complaint
Hetnäah, ei'al, i,, trla¡iioil:,Iiternel.ípnql:,   (il'til,                                      Pagit,.5l :of'60

         lé9.       Eorpürposes of th¡s
                                          "ause
                                                   of,aôtion, each of the Mar.riou,Eþfþnda¡r'is;eithenqualifies

as a l'conscious wrongdoer"r rvlthin,,the"meaning of ,ReS'tgtemgnf.(Thifd) ,sfrRestltutipn.And           Unjust

EnrlC'hment $$ 43,r51'53 or.,knowingly aided, a¡d' abetting o. ns, or more oiher defendang who so

gu'a.lj. .

                                                    COUNT VI

                               'Constructive Frøud Agaínst AII Defendants

         .1i70¡ Þfaintiffs ineoçotate by,reference the allegations ,sorttainË-d ¡¡1 ¡þsrpreceding and
subsequent paragraphs of this Complaint as'if fully set forth herein.

             17l,   The Marriott Defendants, and each of them, had a duty as fìduciaries to sct honestly-,

with full disclosure and loyalty to the Plaintiffs        as   their principals.

             l7Z,   The: Ivlar¡iott, ,Def-Endants, and each            of   ,them, knew 'that their unilform
communicafigns, to Fìai¡tiffs and ihe proposed Class regarding lhe                 Rç,DÛ;M,    'rne.rgcf and thg,

vot-9 .!hereo.n, failed ,to, di,sg,lose ,material, facts that th,ey hed ia, duty to,disç,l,ose As:ftduciaries and

otherwise, including but not limited to:

               a!   The,faot'that thg'Maniott Defendants,knew they.would,reap.¡1ss¡re profits while
                    severely damaging plaintiffs once the merger wênt'through;
               b-   The:f¿ct.theyhad slow-walked foreelosures,to rnanufrctu¡g,a fiinane,ialcrisi¡.,forthg
                    As¡ociaiìon;,
               c.   The fact that their fiduciary duties required them to promptly foreclose even
                    without the,deal,that owners, including Plaintiffs and'the.proposed'Class, voted'on
                    in,Jenuary 2014; and
               d.   The fact that the afiîliation would be governed by an undisclosed 2013 Affil¡ation
                    Agreement that provided the ,Marriott Defendants with a series .of one--sided
                    provisions that,were highly damagÌng to Plaintiffs:and'the propqsed Çlass and the
                    Ritz-Carlton Great Bay, including a perïnanent afäliation between RCDC and
                    MVC. TTrese öaerous provisions wero designed to give unfair advantages to the
                    Marriott Defendants and MVC members over RCDC members.

             173.   Basêd onthè materiãlit¡t ôf the,concealed facts,:there is'a,presumption of reliance

on,the part of Plaintiffs and the proposed Class, negating,the need f,or io{iv,Ídualized testimorry

f-rom members of the proposed Class,
Case: 3:19-cv-00036-CVG-RM Document #: 1-4 Filed: 05/22/19 Page 33 of 41



rComplaint
IIeJmsn, et a{. V. Marriott.lnternational, et   al,                                           Page'5_2   of 60

           174.   By virtue of their non-disclosure of material facts described above and herein, the

,Mar.rio.ç Defe¡ida¡1ts,'1¡r.s¡s,,able tg takË gndue advantage olPlaintiffs and the proposed Class¡ T'he

Marriott Defendqntsi misrepresenfâtions.andrnon-disclssure of.thg rnsteriål f,acts described above

and elsewhere herein were material in that they were likely to haVe a substantial effect on how

Plaintiffs and members of the Class voted on January 26,2t14.

           I75.   As a direct and proximate result of their constructive fraud, the Manion
Defehdants, and ,each of them, proximately caused damage to Flàintìffs and the prop-ose{ Class,

inclurilíng b'y destr.oying the value in their fraotionals, in an arRount to be proven qt-tçial,,In,addition,,

.a   constructive trust should be imposed on the Marrion,Defendants' ill-,gotten ga¡ns tgrpreventìthe¡r

'unjust,enrichrnent, and they should be requi,red to disgorge 4ll things of value they obtained as           a

result of their breaches of their fiduciary duties and the scheme to defraud alleged herein in

açcqrdancq with the .Restatement (Third) of Restitution and Unjust gn¡¡6fi¡¡snt:$ 43.

           176.   For purposes of this cause of action, each of the Maniott Defendants eitherqualifies

as â 'oconscious wrongdoer*     within the meaning of Restatement (fhird) of Restitution and Unjust

Enrichrnent $$ 43, 5l-53 or knowingly aided and abetting one or more other defendants who so

qualit.
                                               couryï.vu
                            Fraud by C'oncealmenl;4gaínst AII Defendants

           177.   Plaintiffs incorporate by reference the allegations contained in the preceding and

subsequent paragraphs of this Complaint as        if fully   set forth herein.

           178,   Begause they were fiduciar.ies and also because they made,uniform, class-wide

statemenls that were misleading without disclosure of the concealed material facts, the Marriott

Defendants. and each of them, had a duty to disclose all material facts relating to the RCDC'MVC

merger and the January 26,2014 vote.

           179. The Marriott       Defendants, and each           of   them, knew that their class-wide
communications with Plaintiffs and the proposed Class would be likely to mislead if the concealed

material facts were not included in those uniform communications, but the Marrion Defendants
Case: 3:19-cv-00036-CVG-RM Document #: 1-4 Filed: 05/22/19 Page 34 of 41



,Complaint
I{ølman,,et al, v. Marria¡ittrnler4atianal, eîa      t                                           Fâge 5:3 of'60'

intentïonally concealed these material facts because they intended to mislead Plaint!ffs and the

proposed Class into agreeing'to the RCDC-MVC merger.

            i80i     Basod on the materiality of.the-,concealed faets,     the.re,i¡a.presurn h of reliance
on the part of Plaintiffs and the proposed Class, negating the need for individualized testimony

from members of the proposed Ôlass.

            t8l,     As a direct and proximate result of their fraud by concealment, the Marriott
Defendants, and,each of them, proximately- caused damage to Plaintiffs'and the proposed Class,

ineluding by destroying the value in their f¡actíonals, in,¿ln amounido.be provert àt,trial..
                                                               'o-e,irnposed
            ,182, !n addì¡ion    ,a cqns-tructive trust shguld               on the Mirmiott Defendants-!    ill-
gouen gains'to prevent theirunjus.f enrichrnenÇ qnd'they sþqgld;be,¡-çquir,ed to,diggotge all things

of'valup. thEy obtai¡l,ed Ês a result of thei¡     bre-ðohes, gf'th-eír:f¡d,ucia,ty dgLþs :and   thp schçme to

defraud alleged herpin in accordance with the Restatement,(Third) of Restitution and Unjust

Ehr,iehmeût     $.
                     +f.
            183.     For purposes of this cause of action, each of thc lvianiìo,tt Def€ndahts eitherqüalifies

as å "conscious wrongdoer"         within the meming of Rbstatement (Third) of'Restitution and Unjust

Enrichment $$ 43,51-53 or knowingly aided and abetting one or more otherdefendants who so

qual¡'ry:

                                                 COUNT YJII

                           ÅídÍng and Abelting Breøch T¿aA;gaing!,.4,1t Deftndøntg

            184,     Plaintíffs incorporate by refbrence the,a,t,fegations cpnfained in.ihe preceding and

subsequent paragraphs of this Complaint as          if ñrlly   set forth herein.

            185.     The Maniott Defendants, and,gach of thern, knowirrgly aided and abetted'in the

breaches of fiduciary duty, constructive fraud, and frâud by concealments committed by the other

defendants by providing assistance to, counseling, commanding, inducing, or providing the means

to achieve the wrongful conduct alleged elsewhere in this Complaint, and sr otherwise caused

those wrongful acts to be done.
Case: 3:19-cv-00036-CVG-RM Document #: 1-4 Filed: 05/22/19 Page 35 of 41


,ComÞlaint
',I{e'lmqn, ¿t.dl.1¿, ,['lq¡¡,¡6tt.lnternqtianal, et       ai,                                            page 54 of   60

           l'86.            As a direct and,proximate,result,of,their.a.ídingand       abettingin the p'ther'{efen{ants.'
brèaclÍ óf fiduciary duty" construetive fraud,,,and fraud þy cor¡cealment,lh€,Mar¡iott Þçfendanrs,

and each of them, damaged Plaintiffs in an amount to be proven at trial.

           187.             In addition, a constructive trust should be imposed on the Mänion Defendants'              ill.
gotten gains to prevent their unjust enrichment" and they should be required to disgorge all things

of value they obtained as a result of their breaches of their fiduciary duties and the scheme to
def¡aud, atieged. her€ín              in   accordance   with the Restatenle¡r (Third) of Restítution and Unjust
rEnrìehment $,43.

           !   88.          For purposes'of t'his,eause of aotíon, each of the Marri<ltt,Defen'dants either quaìifies

â5 â "çonscious:wrongdoe¡¡:                 within the :ineaning of Restatement (Thirdio.f Rgstitution and Unjust

Ënrichment            $$,   43, 51.-53, or knowingly aidb{,ran{,abe,tting, -one,or mor¡ other defendants who so

qualify,

                                                          COUNT D(

                                      ßreaeh of Contract/Implíed Co¡enont AgaínsÍ
                                       RC Hotels W and RC Club St. Thomøs,Inc.


           I89. Plainti,ffs inco-rporate by reference the allegations contained in the preceding and
subsequent paragraphs of this Complaint as                  if frrlly   set forth herein.

           190. The standardized                purchase agreement and related documents such as the Offering

Plan (collectively the "purchase agreem€nt") constitute an enforceable contact between Plaintiffs

and the proposed Class and the seller, RC Élotels VI, and the organizer RC Club St. Thornas, which

provided financing to certain purchasers.

           t,9l   .     Plaintiffs and members of the proposed Class perforrned all, or substant-ially all; of

the significant things that the purchase:ag¡eement,rrequired them to do, andlor they were excgsgd

from doing those things.

           192,         The purchase agreement includes an implied promise that RC Hotels                    VI   and RC

Club St. Thomas would not take any action that would radically alter the nature of the RCDC, the

Ritz-Carlton Creat B.ay, or the separately-deeded property interests purchased at prern¡um pric€s
Case: 3:19-cv-00036-CVG-RM Document #: 1-4 Filed: 05/22/19 Page 36 of 41



Conrplaint
Hcl¡itoh,, et ä1.,i;   MarrìoÍt'Interxdtional,.'et,al                                                  Page 55 of:60.

by',Plaintiffs ând.Îhe prop,g¡ed,,C'l4ss.; rrgr.,â¡v aci,íon thßt would violaie the,ressonableexpectations

oFPlajntiffs and the proposed Class under the purchase aSr€€ntËflt, P.laintíffe r,çæonably exp.ectd

that lhpse defend¡nts,rni,gþ,make cer.tain changes, but would mainta-in the fundame¡tal:character-

of the RCDC, the Ritz-Carlton Creat Bay, and the fractibnals at that club.

         I93.     The wrongful conductof RC Hotels,V[ and RC Club St. Thomas alteged elsewhere

in this Complaint            in particular their merger ofthe R.CDC with the MVC         *constitutes I mater¡al
                       -
breachof implied promises in the purchase agreement, and a violation of the implied covenant of

good faith and fair dealing that the law incorporates into that contract.

         194.     RC,Hotels:Vl and RC Club        Si,   homas,have fn¡strated.'Plaintffit and the proppsed,

Class?s reasonable expectations,under'tlle'purcli.ase ag¡eerne¡t,,{gp¡ived tl¡em ,qf thE value of their'

fractionals and the f¡uits of the purchase âgreement; andior defeate$ ihe purpose of that contrâct.

         195.     As    a.   result of this breach of the purchæe.agreemenl Plaintiffs and the proposed

Class are entitled to damages in an amount to be pro-vefl at trial.

                                                  GOü,NT X

          :Vìolølían'd'the,Cpnsunier Prot"eetÍon Luyv of',Xg:V3, I2A V.I.C.                  Iúl, et seq.
                                                                            $$
         196.     Plaintiffs incorporate by reference the allegations contained in the preceding and

subsequent paragraphs of this Complaint as          iflfully   set forth herein.

         197.     The Virgin Islands Consumer Protection Lâw protects the consum:ing pubticr,and

legitimate business, enterprises :f¡6m those who,engage'in,mibleading,                dece ptí:ye,   or unfair   ao,ts   of
practices in the course of trade or cornmgrce,,

         198,     The Marriott Defendânts, and each of thern¡ and
                                                                            'any,
                                                                                    co-csnspirators engaged, and

continue to Êngage, in a misleading, deceptive, and unfair trade or commerce practice regarding

the management pf the fractionals at the Rig-Cqriton Gi'eat Ba1r.

         199,     The Maniott D¿fendanti: and any co-€onspirators' trade and commerce practices

misrepresented to, deceived, or unfairly- influenced objective and reasonable consumers owning

property in the Virgin Islands as more fully alteged elsewhere herein, include by slow-walking

foreclosures, manufacturing a real or perceived financial crisis for the Association, and then
Case: 3:19-cv-00036-CVG-RM Document #: 1-4 Filed: 05/22/19 Page 37 of 41


.Çs.¡nplajnt
Helman, et.a\.     i,   .Ãlarríslt lnternational, et   al,                                            Page 56   of 60

proposing that Plaintiffs and the proposed Class members yote for the RCDC:MVC merger                           *   a

merger that Defcndants knew would devalue Plaintiffs' and proposed c.lass rnembers' proBerty

interests       in exchange for a "solution''to that cri'sis¡ i.e., an agreement by the Maniott Defendants
            -
to   foreclose on delinquent propefties and then start paying maintenance fees as they were aiready

required to do.

         200,      Thç sonsumer protection [aw5 õf:tlie,Virgirl           I   lands are to be líberally const¡uèd to

protect the people and,businesses of the Virgin Islands.

            20'1. Individual reliance is' not: an elernent,,of            proofl undêrlthe, consurner protgctíon

stÅtutesiôf the Virginilslands because ths lsws,rare ihte¡ded to:be enforced by class actìon. Rgtbq{,

,the,standard is that of,gn oSiec-tive,.,qnd're45onable consumer in iheVj¡,€i¡ lslands-

         nZ,       'Tha tvlar¡iott,Ðqftqdantsr'atid:,4,ny co:GonspirÐtors' wrongful actions additionAtly,

constitute a rnisleading, decep-tive and:unfair tr¿de or commerce practice in that they unfairly took

advance of the consumerql lack           of knowledge, abiliti., experience, or capacity when marketing,
selling, developing, and manâging fractional ¿nd timesha're products in the Virgin Islands.

                                                       CoriNÎXl
                Vl-otation:af,.lhe.(¡¡str*tr,Ftaud and'Deceptíue Buiîness Pluclíees ,4Ct,

                                            I2A, V,IC,'$$ 30l,        s1;3sq.

            203.   Plaintlffs, incorpora'te'by,referencerthe allegatíons contaíned,i¡ the preceding and

subsequent paragraphs of          this€eqplâint    Es,   if fr¡fly sst forth,herein.
            204.   The purpose o[ the Consumer Fraud and Deceptive Business Practices Act is to

protect thecons.!¡mingpublic frorn,thosç who'gngage in fr¡udulent and deceptive acts in the,course

oltrade or commerce.

            205.   The Marriott Deféndants engaged in, and continue to engage in, lraudulent and

deceptive trade practice          in thê marketing,       sale, developing, and managing         of   fractisnat and

timeshare programs.

            ?06.   The Marriott Defendants' trade practices misrepresented, deceived, or unfairly

influenced objective and reasonable consumers in the Virgin Islands by marketing, selling,
Case: 3:19-cv-00036-CVG-RM Document #: 1-4 Filed: 05/22/19 Page 38 of 41



ComBlaint
.ll'elman,;e;l al. U   Marrío¡it'Internullonal,:el'',at                                      Fage 57 of   f0
deveLoping :pnd.4¡gn¡ging:f,f4ctional,and.timeshare products'in the Virgin Islands in a manner.that

harmed Plaintiffs and'the proposed Class,

          207.       The consunter protection laws of the Virgin Is'lands are to be liberally construed to

protect the people and bu.sineSses of the Virgin Islands.

          208.       Individual rcliance is not an element of proof under the consumer protection

statutes of the      Virgin Islands because the laws are intended to be enforced by çl¿55 act¡on. Rather,

the standard is that of an objective and reasonable consumer in the Virgin lslands.

          20/9,. Thê,Maniott Defendants? and any co-conspiratorsi 'rtrongfirl,àciions additional[y:

cûnstitute a,misleadlrrgr,deeeptive and unfâiritrade,or.csmrnerce practice in thaf they. unfairly,toork

sdvanoe ofthe,,consumem!ìlack of knowle{ge,¡abilìþr¡experience,,sr capac.iry s'f;consurne¡swhe¡

marketing, selling; developing,.and rnanaging fracçional and timeshare products in the Virgln

Islan&,



              ,Vlolation, O{'the:€a¡ngwer PtotectÌon L;dw,af 7975t 12A ,1,LC, $$    tOl,   et seq.

          zrc.       Plaintiffs incorporate by referençe the allegations contained in the preceding and

subsequent paragraphs.of this Complaint as if firlly set forth herein.

          2ll.       As a result of their own wrongful conduct or the wrongful conduct of other
defend¿nts, the,Marriott Defendants, and each of th*m, received, innocently or knowingly,.things

of   l-alue   ftat   ar€ traseáblê to. Plaintifls.,and. the'proposed Class and that rightfully belong 'to

Plaintiffs,and the proposed Class,

          212.       Plaintiffs and the proposed Class rhus conferred henefits, s.n the Marriott
Defend-ants, g¡d each,of them, thal should be restored to       Plaintifß and the proposed   Cl'ass:

It would be inequitable and unjust for the Maniott Defendants to be permitted to retain these things

of value.

          213.       The Marriott Defendants should be compelled to disgorge to Plaintiffs and the

proposed Class all improperly obtained things of value obtained by them as a result of the wrongful
Case: 3:19-cv-00036-CVG-RM Document #: 1-4 Filed: 05/22/19 Page 39 of 41


Compläint
lÍetrnan, et al. v.,Man:íat{ trnternational; et                  al,                                         page 5g of 60

conduct,allgggd h.erein,                  Ä   construetive frust,should be imposed upon all such things of value in

order to prevent the trnjust enrichment of the Marriott Defendants, and each of,them.

                                                FRAIIDULENT CONCEALMENT
             2l+,       :Throug-hout
                                              the Class Pêriod, the Marriott DefendantÈ and their co.conspirators

.íntended ts, ahd               did afiÌ.matively and fraudulently conceal their wrongful co¡duot -and ,tþe,
ex¡stence o,f theír'unlawful actions from PlaintiffÉ and the proposed Class, und in,.nd"d                         $at their
coinmunicáfions wìth eaah,other and their resulting actions'be lrept secret from Plaintiffs,and thg

proposed,Class,

            215,,       ,Flaintif'fs and the rprop.osed Class had,               no knowledge 'bf the wr-ongfu,l conduc¡.
alleged herein or of any olthe facts that might have led to discovery thereof, until in or about 2018,

when the Plaintiffs contacted lawyers and leamed of the 2013 Affìliation Agreement rrird¡he                             B&T
Co   o   k Fam i Iy    P ar t   ners'dtecision descri bed above.

             216- ,P:iaintifßãni                the proposed Class could not have discovered the wrongful conduet

alteged herein at any earlierdate by the exercise ofreasonable due diligence because                                   cfthe
deceptive prácticèS,;and techníquês,:of ,secrecy employed by the Mar,riott Defendants to avoid

detecti on     a¡i   d af,fi   rnn   ative ly eon ceal ihe i r,acti ons,

            217',        Based',on the- forggoing, Plaintiffs and the proposed Class were unaware thât,the

Marriott Defendanls had a duty to foreclose on the delÍnquent properties and also that they had an

,independent rìght to reject the RCDC-MVC merger and were injured by such conceatment.

           DAMAGES TO-PLAINTIFFS AND TUEMBERS OF THE PROPOSED CLASS

            218.         Plaintìffs cannot stâte at this time the precise amount of damages sustained by them

and ôtl¡er members of the proposed Class.                           A      precise determination   óf darnages will   reqùire

discovery from the Martiolt Defrendants and any co-conspirators. Further damages                               will   include

,damages by statute, and punitive damages for intentíonal wrongful conduct. Plaintiffs allege that

the damages are subsiantial.
 Case: 3:19-cv-00036-CVG-RM Document #: 1-4 Filed: 05/22/19 Page 40 of 41



,Cbmplãinr
,!{e,lnøe r" F,i, q:1.' v¡   Ma*ioit   Interna tibnal,, ei' g,l)                                 P¿ge 59 0f,60.


                                         t


            219. The Maniott                 Defendants' breaches   of   fiduciary duties, constructive, fraud,
fraudutent concealmen{, conspiracies, and unfair and deceptive trade practices, amon$ other

alleged wrongful misconduct alleged herein, were outrageous, done with wrongful motive, and

recklessly indifferent to the rights of Plaintiffs and the proposed Class.

            220,       These bad acts create a profound and pervasive negative effect on all consumers by

higher prices.

            22,1,,, F$rther, the Def€ndants' business practices rob prgf¡tsftom busine-ssçs th¡.t:operale

lawfully in the Territory, making the opening and growth of,new business, ope¡ating lawfully,
rnuch,rnprc difiìc- ult Ql-rd'burdensome,

            222.        Such wrongful conduct undermines consumer conflrdence in the Virgin islands,

impaiis the ftee-market, flíscourages lawfully operating businesses and entrepreneurs, and reduces

futuré sustainable investment in the Virgin Islands.

            223.       Punitive damages are appropriate to deter and punish this willful snd:intentional

misconduct, which affects all residents and businessês in the Territory negatively. The deterrence

of punitive damages will,discouragé'future,u¿rongful busìness práûtides,,byrrothers.

                                                  JURY'TRIAL DEMÁND

           Zp4,        O¡ behalfih.emselveB and all others similarly situated, Plaintiffs    demänd.:a trÍal'by

jury; pursuant !o 5 V.l.C. $ 358 and Rule 3S(b) of the Virgin lslands Rules Civil Procedure, of all

issues'so triabl.er:

                                                  PRAYER FOR RBL¡IEF'
           WHEREF.ORE, Pìaintiffs, individually and behatf of allothers simílàrly situated, priry f-oî

judgment against the Marriott Defendants, and each of them, and request as follows:

           A.          That the Court determine that this action may be maintained as a ctass action under
                       Rule,23{b).(2) and ,(bX3) of thg [,$,. Virgin Islands Rules of Civil Procedur€;] thal
                       the Court determine that Plaintiffs are adequate and appropriate representatives of
                       the'proposed Class,; that the Court designate Ptaintifß' attorneys as lead counsel for
                       the proposed Class; and'that'the Court direct.that,tho þqst notioe practiçable under
                       the circumstances be given to members of the proposed Class pursuant to Rule
                       23(cX2).
Case: 3:19-cv-00036-CVG-RM Document #: 1-4 Filed: 05/22/19 Page 41 of 41


,Com.plaint
-tr{elman,'et aI'. u.:Ìr'!6¡¡¡çtt:lqernatìonal, e¡   aI.                                      Page 60 o,f'60

         Bl.     ThatXhe. Court adjudge,and decree that the Maniott Defendants,violated, CICO.
                 owed and breached fiduciary duties, committed constructive fraud and fraud by
                 csncealment, aided'and abeJted the other defendants' wrongdoing, and violated., e
                  eQnsumer Protection Law of 1973 and the Consurner Frgud ;and D-qceptive
                  Business Practices Act.
         C.       That the Court enter judgment for Plaintiffs and members of the proposed Class
                  against the Maniott Delendants and any co-conspirators, and each of them, jo-intly
                 '¿ind severally, for damages according Je proCIF and trebling of ,thoæ damages as
                  allowed by law, along with statutory damages; costs, and reasonable attorneys' fees.
         D;       Thet the Marriott Defendants and any co-conspirators" the¡r respectiveraüiliatep,,
                 ''sucoessors, transflerees, assignees,as well as the offrcers; directors, partners-; ag'ents,
                  and employees thereof, and all other persons acting or claiming to act on their
                  behalfr be restrained from, in any mãnner, continuing, maintaining, or renewing the
                  contr,act combinationn or conspiracy, alleged herein¡ o¡'engagi4g in any other
                  contract, ,combinaticn',,:.or çonspiracy having a ,similar pur-:pose'of ,effect, and
                 ,adoptíng or following any practice, plan. program, oi devlcs. having a:;sirnìl¿I,
                  puçose or effect.
         E.       That the Mar¡iott Defendants and any co-conspiratqrs be'subject to an award of
                  punitive damages.
         .F       That an accounting be perforrned to:account lor,the,MarrionÐcfcndants.l ill,gotten
                  gains and that all such ill-gotten gains be disgorged to Plaintiffs and the proposed
                 Class,
         G.      That a constructive trust be imposed on the assets, property, contracts, revenues,
                 income and proñts of the Maniott Defendants and disgorgement of all benefits
                 received by Defendants.
         ,Fl.    p¡s;judgment and post-judgment:,interest to the extent allowed'by law.
         I.      That the Court grant such additionalequitable or legal rellef as maf:be deemed just
                 and proper.



Dated:   Ap¡ìl2,2019                                       Respectfu   lly subm'itted,




                                                                                       ar
                                                           TFTE.PATE
                                                           P.O. Box 890, St. Thomas, USVÍ 00804
                                                           Tel; (340) 7?7-7283
                                                           Em: Pate@SunLawVl.com
                                                           Em: SunlawVl@gmai'l.com
                                                           Fax:.(888) 889-1132
